Name: Council Regulation (EU) NoÃ 43/2014 of 20Ã January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  international law;  maritime and inland waterway transport
 Date Published: nan

 28.1.2014 EN Official Journal of the European Union L 24/1 COUNCIL REGULATION (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice, including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be allocated to Member States in such a way as to ensure relative stability of fishing activities of each Member State for each fish stock or fishery and having due regard to the objectives of the Common Fisheries Policy established in Regulation (EU) No 1380/2013. (4) The total allowable catch (TACs) should be established on the basis of available scientific advice, taking into account biological and socio-economic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, in particular at the meetings of the Regional Advisory Councils concerned. (5) For stocks subject to specific multiannual plans, the TACs should be established in accordance with the rules laid down in those plans. Consequently, the TACs for stocks of Southern hake and Norway lobster, of sole in the Western Channel, of plaice and sole in the North Sea, of herring to the west of Scotland, of cod in the Kattegat, to the west of Scotland, the Irish Sea, the North Sea, Skagerrak and the Eastern Channel and of bluefin tuna in the Eastern Atlantic and the Mediterranean should be established in accordance with the rules laid down in Council Regulations (EC) No 2166/2005 (2), (EC) No 509/2007 (3), (EC) No 676/2007 (4), (EC) No 1300/2008 (5), (EC) No 1342/2008 (6) (the "Cod Plan") and (EC) No 302/2009 (7). With regard, however, to the stocks of northern hake (Council Regulation (EC) No 811/2004 (8) and sole in the Bay of Biscay (Council Regulation (EC) No 388/2006 (9), the minimum targets of the relevant recovery and management plans have been reached and, therefore, it is appropriate to follow scientific advice provided in order to achieve or maintain the TACs at maximum sustainable yield levels, as the case may be. (6) For stocks for which there is no sufficient or reliable data in order to provide size estimates, management measures and TAC levels should follow the precautionary approach to fisheries management as defined in Article 4(1)(8) of Regulation (EU) No 1380/2013, while taking into account stock-specific factors, including, in particular, available information on stock trends and mixed fisheries considerations. (7) In accordance with Article 2 of Council Regulation (EC) No 847/96 (10), the stocks that are subject to the various measures referred to therein should be identified. (8) Where a TAC relating to a stock is allocated to one Member State only, it is appropriate to empower that Member State in accordance with Article 2(1) of the Treaty to determine the level of such TAC. Provisions should be made to ensure that, when fixing that TAC level, the Member State concerned acts in a manner fully consistent with the principles and rules of the Common Fisheries Policy. (9) It is necessary to establish the fishing effort ceilings for 2014 in accordance with Article 8 of Regulation (EC) No 2166/2005, Article 5 of Regulation (EC) No 509/2007, Article 9 of Regulation (EC) No 676/2007, Articles 11 and 12 of Regulation (EC) No 1342/2008 and Articles 5 and 9 of Regulation (EC) No 302/2009, while taking into account Council Regulation (EC) No 754/2009 (11). (10) In the light of the most recent scientific advice from International Council for the Exploration of the Sea (ICES) and in accordance with the international commitments in the context of the North East Atlantic Fisheries Convention (NEAFC), it is necessary to limit the fishing effort on certain deep-sea species. (11) For certain species, such as certain species of sharks, even a limited fishing activity could result in a serious risk to their conservation. Fishing opportunities for such species should therefore be fully restricted through a general prohibition on fishing those species. (12) The use of fishing opportunities available to Union vessels set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 (12), and in particular to Articles 33 and 34 of that Regulation, concerning the recording of catches and fishing effort and the notification of data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes to be used by Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (13) For certain TACs Member States should be allowed to grant additional allocations for vessels participating in trials on fully documented fisheries. The aim of those trials is to test a catch-quota system, i.e. a system where all catches should be landed and counted against quotas in order to avoid discards and the waste of otherwise usable fish resources they entail. Uncontrolled discards of fish are a threat to the long term sustainability of fish as a public good and thus to the Common Fisheries Policy objectives. By contrast, catch-quota systems inherently present the fishers with an incentive to optimise the catch selectivity of their operations. In order to achieve a rational management of discards, a fully documented fishery should cover every operation at sea, rather than what is landed at port. The conditions for Member States to grant such additional allocations should therefore include an obligation to ensure the use of close circuit television cameras (CCTV) associated to a system of sensors (jointly referred to as "CCTV system"). This should enable the recording, in detail, of all retained and discarded parts of catches. A system based on human observers operating in real time on board would be less efficient, more costly, and less reliable. Consequently, the use of CCTV systems is, at this time, a prerequisite for the achievement of discard reduction schemes such as fully documented fisheries. In the use of such system, the requirements of Directive 95/46/EC of the European Parliament and of the Council (13) should be complied with. (14) In order to ensure that trials of fully documented fisheries can effectively evaluate the potential of catch-quota systems to control the absolute fishing mortality of the stocks concerned, it is necessary for all fish caught in those trials, including those under minimum landing size, to be counted against the total allocation assigned to the participating vessel, and for fishing operations to cease when that total allocation has been fully utilised by that vessel. It is also appropriate to allow transfers of allocations between vessels participating in the fully documented fisheries trials and non-participating vessels provided that it can be demonstrated that discards by non-participating vessels do not increase. (15) In November 2013, STECF assessed positively the rebuilding management plan proposed by the Pelagic Regional Advisory Council (PELRAC) for the stock of herring in ICES VIaS, VIIb and VIIc. The distribution of this herring stock overlaps with that of its northern neighbouring stock in a mixing zone located between 56 ° N and 57 ° 30 ² N within ICES VIa. In order to ensure the correct assessment of these two stocks as regards their conservation state and to control the fishing mortality inflicted on each of them, it is necessary to exclude all catches taken in the mixing zone. (16) It is appropriate, following advice from the ICES, to maintain and revise a system to manage sandeel in Union waters of ICES divisions IIa and IIIa and ICES subarea IV. Given that the ICES scientific advice is expected to become available only in February 2014, it is appropriate to set the TAC and quotas provisionally at zero until such advice is released. (17) Since there is no scientific evidence that the TAC areas for pollack correspond to distinct biological stocks and the distribution of this species is continuous from the North of the British Isles to the South of the Iberian Peninsula, it is appropriate, in order to guarantee full use of fishing opportunities, to allow for the implementation of a flexible arrangement between some of these TAC areas. In the same vein, it is appropriate to allow a higher degree of flexibility arrangements between some management areas in respect of certain stocks whose distribution extends over several management areas and where the same biological stocks are concerned. (18) In accordance with the procedure provided for in the agreements or protocols on fisheries relations with Norway (14), the Faroe Islands (15) and Iceland (16), the Union has held consultations on fishing rights with those partners. The consultations with Norway and the Faroe Islands on arrangements for 2014 have not been finalised. In order to avoid the interruption of Union fishing activities, whilst allowing for the necessary flexibility for the conclusion of those arrangements early in 2014, it is appropriate to establish the fishing opportunities for stocks subject to those arrangements on a provisional basis. It has not been possible to conclude consultations with Iceland on fisheries arrangements for 2014. In accordance with the procedure provided for in the agreement and protocol on fisheries relations with Greenland (17), the Joint Committee has established the concrete level of fishing opportunities available for the Union in Greenland waters in 2014. (19) At its Annual Meeting in 2013, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted a one year extension of the existing TAC and quotas for bluefin tuna, and confirmed TACs and quotas for North-Atlantic swordfish, Southern-Atlantic swordfish and North-Atlantic Albacore at the current level for the 2014-2016 period. As a result, the Union quota for these stocks remains the same as in 2013. Although the TAC of Southern-Atlantic albacore was also maintained at the current level for the 2014-2016 period, individual quotas of Contracting Parties, including the Union, were slightly reduced in order to grant a quota to another Contracting Party. All these measures should be implemented in the law of the Union. (20) Pursuant to the accession of the Republic of Croatia to the European Union in July 2013, provisions on fishing opportunities for Croatia are included in this Regulation. (21) At its Annual Meeting in 2013, the Parties to the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR) adopted catch limits for both target and by-catch species. Those measures should be implemented in the law of the Union. (22) At its Annual Meeting in 2013, the Indian Ocean Tuna Commission (IOTC) adopted a resolution aiming at the protection of oceanic whitetip sharks and applicable to fishing vessels on the IOTC Record of Authorised Vessels by prohibiting, as an interim pilot measure, to retain on board, tranship, land or store any part or whole carcass of oceanic whitetip shark. The resolution provides for an exception for artisanal fisheries, namely fishing vessels engaged in fishing operations within the Exclusive Economic Zones of the Member State whose flag they fly. (23) The second Annual Meeting of the South Pacific Regional Fisheries Management Organisation (SPRFMO) will be held from 27 to 31 January 2014. Until such Annual Meeting is held, it is appropriate that the current measures remain in place provisionally and that the TAC for jack mackerel in the SPRFMO Convention Area is provisionally established at the same level as in 2013. (24) At its 84th Annual Meeting in 2013, the Inter-American Tropical Tuna Commission (IATTC) maintained its conservation measures for yellowfin tuna, bigeye tuna and skipjack tuna. IATTC also maintained its resolution on the conservation of oceanic whitetip sharks. Those measures should continue to be implemented in the law of the Union. (25) At its Annual Meeting in 2013, the South East Atlantic Fisheries Organisation (SEAFO) adopted a recommendation for new bi-annual TACs for Patagonian toothfish and deep-sea red crab for 2014 and 2015, the existing TACs for orange roughy and alfonsinos agreed for 2013 and 2014 at its annual meeting in 2012 remained in force. The currently applicable measures on allocation of fishing opportunities adopted by SEAFO should be implemented in the law of the Union. (26) The 10th Annual Meeting of the Western and Central Pacific Fisheries Commission (WCPFC) in 2013 modified its measures regarding fishing opportunities by setting a total amount of days that can be fished in the high seas and by adapting the closure concerning aggregation devices (FAD) fishing. The revision of the measure of FAD fishing requires that the Union as a Contracting Party to WCPFC decides on one of two available options, either to confirm the current period of FAD fishing closure or to opt for a reduction of FAD sets. Until such a decision is taken, the currently applicable closure adopted by the WCFPC should continue to be implemented in the law of the Union. (27) At its Annual Meeting in 2013, the Parties to the Convention on the Conservation and Management of Pollock resources in the central Bering Sea did not modify its measures regarding fishing opportunities. Those measures should be implemented in the law of the Union. (28) At its 35th Annual Meeting in 2013, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a number of fishing opportunities for 2014 of certain stocks in Subareas 1-4 of the NAFO Convention Area. In that context, NAFO adopted a procedure for increasing the TAC for white hake in NAFO Subdivision 3NO fixed for 2014, if certain conditions related to the situation of this stock are met. A Contracting Party to NAFO may notify to the Executive Secretary of NAFO that higher than normal catches per unit of effort have been observed for the stock of white hake in NAFO Subdivision 3NO. If the in-year 2014 TAC increase is confirmed by a positive vote within NAFO, it should be implemented into the law of the Union and the quotas of the Member States concerned should be increased. (29) Certain international measures which create or restrict fishing opportunities for the Union are adopted by the relevant Regional Fisheries Management Organisations (RFMOs) at the end of the year and become applicable before the entry into force of this Regulation. It is therefore necessary for the provisions that implement such measures in the law of the Union to apply retroactively. In particular, since the fishing season in CCAMLR Convention Area runs from 1 December to 30 November, and thus certain fishing opportunities or prohibitions in the CCAMLR Convention Area are laid down for a period of time starting from 1 December 2013, it is appropriate that the relevant provisions of this Regulation apply from that date. Such retroactive application will be without prejudice to the principle of legitimate expectations as CCAMLR members are forbidden to fish in the CCAMLR Convention Area without authorisation. (30) In accordance with the declaration by the Union addressed to the Bolivarian Republic of Venezuela on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guyana (18), it is necessary to fix the fishing opportunities for snappers available to Venezuela in Union waters. (31) In order to ensure uniform conditions for granting an individual Member State an authorisation to benefit from the system of managing its fishing effort allocations in accordance with a kilowatt days system, implementing powers should be conferred on the Commission. (32) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission relating to the granting of additional days at sea for permanent cessation of fishing activities and for enhanced scientific observer coverage as well as to establish the formats of spreadsheet for the collection and transmission of information concerning transfer of days at sea between fishing vessels flying the flag of a Member State. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 (19). (33) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2014, except for the provisions concerning fishing effort limits, which should apply from 1 February 2014, and certain provisions in particular regions, which should have a specific date of application. For reasons of urgency, this Regulation should enter into force immediately after its publication. (34) Fishing opportunities should be used in full compliance with the applicable law of the Union, HAS ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Subject matter 1. This Regulation fixes the fishing opportunities available in Union waters and, to Union vessels, in certain non-Union waters for certain fish stocks and groups of fish stocks. 2. The fishing opportunities referred to in paragraph 1 include: (a) catch limits for the year 2014 and, where specified in this Regulation, for the year 2015; (b) fishing effort limits for the period from 1 February 2014 to 31 January 2015; (c) fishing opportunities for the period from 1 December 2013 to 30 November 2014 for certain stocks in the CCAMLR Convention Area; (d) fishing opportunities for the periods set out in Article 32 for certain stocks in the IATTC Convention Area for the year 2014 and, where specified in this Regulation, for the year 2015. 3. This Regulation also fixes provisional fishing opportunities for certain fish stocks and groups of fish stocks subject to the bilateral fisheries arrangements with Norway and the Faroe Islands, pending the consultations on those arrangements for 2014. Article 2 Scope This Regulation shall apply to the following vessels: (a) Union vessels; (b) third-country vessels in Union waters. Article 3 Definitions For the purposes of this Regulation the following definitions shall apply: (a) 'Union vessel' means a fishing vessel flying the flag of a Member State and registered in the Union; (b) 'third-country vessel' means a fishing vessel flying the flag of, and registered in, a third country; (c) 'Union waters' means waters under the sovereignty or jurisdiction of the Member States with the exception of waters adjacent to the overseas countries and territories listed in Annex II to the Treaty; (d) 'international waters' means waters falling outside the sovereignty or jurisdiction of any State; (e) 'total allowable catch' (TAC) means the quantity that can be taken and landed from each fish stock each year; (f) 'quota' means a proportion of the TAC allocated to the Union or a Member State; (g) 'analytical assessments' means a quantitative evaluation of trends in a given stock, based on data about the stock's biology and exploitation, which scientific review has indicated to be of sufficient quality to provide scientific advice on options for future catches. (h) 'mesh size' means the mesh size of fishing nets as determined in accordance with Commission Regulation (EC) No 517/2008 (20); (i) 'Union fishing fleet register' means the register set up by the Commission in accordance with Article 24(3) of Regulation (EU) No 1380/2013; (j) 'fishing logbook' means the logbook referred to in Article 14 of Regulation (EC) No 1224/2009; Article 4 Fishing zones For the purposes of this Regulation the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are the geographical areas specified in Annex III to Regulation (EC) No 218/2009 (21); (b) 'Skagerrak' means the geographical area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (c) 'Kattegat' means the geographical area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (d) 'Functional Unit 16 of ICES subarea VII' means the geographical area bounded by rhumb lines sequentially joining the following positions:  53 ° 30 ² N 15 ° 00 ² W,  53 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 13 ° 00 ² W,  51 ° 00 ² N 13 ° 00 ² W,  51 ° 00 ² N 15 ° 00 ² W,  53 ° 30 ² N 15 ° 00 ² W; (e) 'Gulf of CÃ ¡diz' means the geographical area of ICES division IXa east of longitude 7 ° 23 ² 48 ³ W; (f) CECAF (Committee for Eastern Central Atlantic Fisheries) areas are the geographical areas specified in Annex II to Regulation (EC) No 216/2009 of the European Parliament and of the Council (22); (g) NAFO (Northwest Atlantic Fisheries Organisation) areas are the geographical areas specified in Annex III to Regulation (EC) No 217/2009 of the European Parliament and of the Council (23); (h) 'SEAFO (South East Atlantic Fisheries Organisation) Convention Area' is the geographical area defined in the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (24); (i) 'ICCAT (International Commission for the Conservation of Atlantic Tunas) Convention Area' is the geographical area defined in the International Convention for the Conservation of Atlantic Tunas (25); (j) 'CCAMLR (Commission for the Conservation of Antarctic Marine Living Resources) Convention Area' is the geographical area defined in point (a) of Article 2 of Regulation (EC) No 601/2004 (26); (k) 'IATTC (Inter American Tropical Tuna Commission) Convention Area' is the geographical area defined in the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica ("the Antigua Convention") (27); (l) 'IOTC (Indian Ocean Tuna Commission) Convention Area' is the geographical area defined in the Agreement for the establishment of the Indian Ocean Tuna Commission (28); (m) 'SPRFMO (South Pacific Regional Fisheries Management Organisation) Convention Area' is the high seas geographical area south of 10 ° N, north of the CCAMLR Convention Area, east of the SIOFA Convention Area as defined in the Southern Indian Ocean Fisheries Agreement (29), and west of the areas of fisheries jurisdictions of South American States; (n) 'the WCPFC (Western and Central Pacific Fisheries Commission) Convention Area' is the geographical area defined in the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (30); (o) 'high seas of the Bering Sea' is the geographical area of the high seas of the Bering Sea beyond 200 nautical miles from the baselines from which the breadth of the territorial sea of the coastal States of the Bering Sea is measured. (p) 'overlap area between IATTC and WCPFC' is the geographical area defined by the following limits:  longitude 150 ° W,  longitude 130 ° W,  latitude 4 ° S,  latitude 50 ° S. TITLE II FISHING OPPORTUNITIES FOR UNION VESSELS CHAPTER I General provisions Article 5 TACs and allocations 1. The TACs for Union vessels in Union waters or certain non-Union waters and the allocation of such TACs among Member States, and the conditions functionally linked thereto, where appropriate, are set out in Annex I. 2. Union vessels are authorised to make catches, within the TACs set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland and Norway, and the fishing zone around Jan Mayen, subject to the condition set out in Article 14 of and Annex III to this Regulation and in Regulation (EC) No 1006/2008 (31) and its implementing provisions. 3. For the purposes of the special condition laid down in Annex IA for the stock of sandeel in Union waters of ICES zones IIa, IIIa and IV, the management areas defined in Annex IID shall apply. Article 6 TACs to be determined by Member States 1. The TACs for certain fish stocks shall be determined by the Member State concerned. Those stocks are identified in Annex I. 2. The TACs to be determined by a Member State shall: (a) be consistent with the principles and rules of the Common Fisheries Policy, in particular the principle of sustainable exploitation of the stock; and (b) result: (i) if analytical assessments are available, in the exploitation of the stock consistent with maximum sustainable yield from 2015 onwards, with as high a probability as possible; (ii) if analytical assessments are unavailable or incomplete, in the exploitation of the stock consistent with the precautionary approach to fisheries management. 3. By 15 March 2014, each Member State concerned shall submit to the Commission the following information: (a) the TACs adopted; (b) the data collected and assessed by the Member State concerned on which the TACs adopted are based; (c) details on how the TACs adopted comply with paragraph 2. Article 7 Conditions for landing catches and by-catches Fish from stocks for which TACs are established shall be retained on board or landed only if: (a) the catches have been taken by vessels flying the flag of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a share in a Union quota which has not been allocated by quota among Member States, and that Union quota has not been exhausted. Article 8 Fishing effort limits From 1 February 2014 to 31 January 2015, the following fishing effort measures shall apply: (a) Annex IIA for the management of certain cod, sole, and plaice stocks in the Kattegat, the Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat, ICES subarea IV and ICES divisions VIa, VIIa and VIId and Union waters of ICES divisions IIa and Vb; (b) Annex IIB for the recovery of hake and Norway lobster in ICES divisions VIIIc and IXa, with the exception of the Gulf of CÃ ¡diz; (c) Annex IIC for the management of the sole stock in ICES division VIIe. Article 9 Catch and effort limits for deep-sea fisheries 1. Article 3(1) of Regulation (EC) No 2347/2002 (32) establishing the requirement of holding a deep-sea fishing permit shall apply to Greenland halibut. The catching, retaining on board, transhipping and landing of Greenland halibut shall be subject to the conditions referred to in that Article. 2. Member States shall ensure that for 2014 the fishing effort levels, measured in kilowatt days absent from port, by vessels holding deep-sea fishing permits referred to in Article 3(1) of Regulation (EC) No 2347/2002, do not exceed 65 % of the average annual fishing effort deployed by the vessels of the Member State concerned in 2003 on trips when deep-sea fishing permits were held or deep-sea species, as listed in Annexes I and II to that Regulation, were caught. This paragraph shall apply only to fishing trips on which more than 100 kg of deep-sea species, other than greater silver smelt, were caught. Article 10 Special provisions on allocations of fishing opportunities 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) reallocations made pursuant to Article 10(4) of Regulation (EC) No 1006/2008; (d) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (e) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (f) deductions made pursuant to Articles 105, 106 and 107 of Regulation (EC) No 1224/2009; (g) quota transfers and exchanges pursuant to Article 20 of this Regulation. 2. Except where otherwise specified in Annex I to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to analytical TAC. Article 11 Closed fishing seasons 1. It shall be prohibited to fish or retain on board any of the following species in the Porcupine Bank during the period from 1 May to 31 May 2014: cod, megrims, anglerfish, haddock, whiting, hake, Norway lobster, plaice, pollack, saithe, skates and rays, common sole, tusk, blue ling, ling and spurdog. For the purposes of this paragraph, the Porcupine Bank shall comprise the geographical area bounded by rhumb lines sequentially joining the following positions: Point Latitude Longitude 1 52 ° 27 ² N 12 ° 19 ² W 2 52 ° 40 ² N 12 ° 30 ² W 3 52 ° 47 ² N 12 ° 39,600 ² W 4 52 ° 47 ² N 12 ° 56 ² W 5 52 ° 13,5 ² N 13 ° 53,830 ² W 6 51 ° 22 ² N 14 ° 24 ² W 7 51 ° 22 ² N 14 ° 03 ² W 8 52 ° 10 ² N 13 ° 25 ² W 9 52 ° 32 ² N 13 ° 07,500 ² W 10 52 ° 43 ² N 12 ° 55 ² W 11 52 ° 43 ² N 12 ° 43 ² W 12 52 ° 38,800 ² N 12 ° 37 ² W 13 52 ° 27 ² N 12 ° 23 ² W 14 52 ° 27 ² N 12 ° 19 ² W By way of derogation from the first subparagraph, transit through the Porcupine Bank while carrying on board the species referred to in that paragraph, shall be permitted in accordance with Article 50(3), (4) and (5) of Regulation (EC) No 1224/2009. 2. Commercial fishing for sandeel with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited in ICES divisions IIa, IIIa and ICES subarea IV from 1 January to 31 March 2014 and from 1 August to 31 December 2014. The prohibition set out in the first subparagraph shall also apply to third-country vessels authorised to fish for sandeel in Union waters of ICES subarea IV unless otherwise specified. Article 12 Prohibitions 1. It shall be prohibited for Union vessels to fish for, to retain on board, to tranship or to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in all waters; (b) porbeagle (Lamna nasus) in all waters, except where it is otherwise provided in Annex IA; (c) angel shark (Squatina squatina) in Union waters; (d) common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) in Union waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (e) undulate ray (Raja undulata) in Union waters of ICES subareas VI, IX and X and white skate (Raja alba) in Union waters of ICES subareas VI, VII, VIII, IX and X; (f) guitarfishes (Rhinobatidae) in Union waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII; (g) giant manta ray (Manta birostris) in all waters. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. Article 13 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States submit to the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. CHAPTER II Additional allocations for vessels participating in trials on fully documented fisheries Article 14 Additional allocations 1. For certain stocks, a Member State may grant an additional allocation to vessels flying its flag and participating in trials on fully documented fisheries. Those stocks are identified in Annex I. 2. The additional allocation referred to in paragraph 1 shall not exceed the overall limit set out in Annex I as a percentage of the quota allocated to that Member State. Article 15 Conditions for additional allocations 1. The additional allocation referred to in Article 14 shall comply with the following conditions: (a) the vessel makes use of close circuit television cameras (CCTV) associated to a system of sensors (jointly referred to as "the CCTV system") to record all on board fishing and processing activities; (b) the additional allocation granted to an individual vessel that participates in trials on fully documented fisheries shall not exceed any of the following limits: (i) 75 % of the discards of the stock, as estimated by the relevant Member State, produced by the type of vessel to which the individual vessel that has been granted the additional allocation belongs. (ii) 30 % of the vessel's individual allocation prior to participating in the trials. (c) all catches by the vessel from the stock subject to the additional allocation, including fish that are under minimum landing size as defined in Annex XII of Council Regulation (EC) No 850/98 (33), shall be counted against the individual allocation of the vessel, as resulting from any additional allocation granted under Article 14. (d) once the individual allocation for any stock subject to the additional allocation has been fully utilised by a vessel, the vessel in question must cease all fishing activity in the relevant TAC area. (e) in respect of the stocks for which this Article may be used, the Member States may allow transfers of the individual allocation or any part thereof from vessels not participating in trials on fully documented fisheries to vessels participating in those trials provided that it can be demonstrated that discards by the non-participating vessels do not increase. 2. Notwithstanding paragraph 1(b)(i), a Member State may exceptionally grant to a vessel flying its flag an additional allocation exceeding 75 % of the estimated discards of the stock produced by the type of vessel to which the individual vessel that has been granted the additional allocation belongs, provided that: (a) the rate of stock discards, as estimated for the relevant type of vessel, is less than 10 %; (b) the inclusion of that type of vessel is important to evaluate the potential of the CCTV system for control purposes; (c) an overall limit of 75 % of the estimated stock discards produced by all vessels participating in the trials is not exceeded. 3. Prior to granting the additional allocation referred to in Article 14, a Member State shall submit the following information to the Commission: (a) the list of vessels flying its flag and participating in trials on fully documented fisheries; (b) the specifications of the remote electronic monitoring equipment installed on board those vessels; (c) the capacity, type and specification of gears used by those vessels; (d) the estimated discards for each type of vessel participating in the trials; (e) the amount of catches of the stock subject to the relevant TAC made in 2013 by the vessels participating in the trials. Article 16 Processing of personal data To the extent that the recordings obtained in accordance with Article 15(1)(a) involve the processing of personal data within the meaning of Directive 95/46/EC, that Directive shall apply to the processing of such data. Article 17 Withdrawal of additional allocations Where a Member State detects that a vessel participating in trials on fully documented fisheries fails to comply with the conditions set out in Article 15, it shall immediately withdraw the additional allocation granted to that vessel and exclude it from participation in those trials for the remainder of the year 2014. Article 18 Scientific review of discard assessments The Commission may request any Member State that avails itself of this Chapter to submit its assessment of the discards produced per type of vessel to a scientific advisory body for review, in order to monitor the implementation of the requirement set out in Article 15(1)(b)(i). In the absence of an assessment confirming such discards, the Member State concerned shall take any appropriate measure to ensure compliance with that requirement and shall inform the Commission thereof. CHAPTER III Fishing authorisations in third-country waters Article 19 Fishing authorisations 1. The maximum number of fishing authorisations for Union vessels fishing in waters of a third country is set out in Annex III. 2. Where one Member State transfers quota to another Member State ("swap") in the fishing areas set out in Annex III on the basis of Article 16(8) of Regulation (EU) No 1380/2013, the transfer shall include an appropriate transfer of fishing authorisations and shall be notified to the Commission. However, the total number of fishing authorisations for each fishing area, as set out in Annex III, shall not be exceeded. CHAPTER IV Fishing opportunities in waters of regional fisheries management organisations Article 20 Quota transfers and exchanges 1. Where, under the rules of a regional fisheries management organisation ("RFMO"), quota transfers or exchanges between the Contracting Parties to the RFMO are permitted, a Member State ("the Member State concerned") may discuss with a Contracting Party to the RFMO and, as appropriate, establish a possible outline of an intended quota transfer or exchange. 2. Upon notification to the Commission by the Member State concerned, the Commission may endorse the outline of the intended quota transfer or exchange that the Member State has discussed with the relevant Contracting Party to the RFMO. Thereupon, the Commission shall exchange, without undue delay, the consent to be bound by such quota transfer or exchange with the relevant Contracting Party to the RFMO. The Commission shall then give notification of the agreed quota transfer or exchange to the secretariat of the RFMO in accordance with the rules of that organisation. 3. The Commission shall inform the Member States of the agreed quota transfer or exchange. 4. The fishing opportunities received from or transferred to the relevant Contracting Party to the RFMO under the quota transfer or exchange shall be deemed to be quotas allocated to, or deducted from, the allocation of the Member State concerned, as of the moment that the quota transfer or exchange takes effect in accordance with the terms of the agreement reached with the relevant Contracting Party to the RFMO or in accordance with the rules of the relevant RFMO, as appropriate. Such allocation shall not change the existing distribution key for the purpose of allocating fishing opportunities among Member States in accordance with the principle of relative stability of fishing activities. Section 1 ICCAT Convention Area Article 21 Fishing, farming and fattening capacity limitations for bluefin tuna 1. The number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic shall be limited as set out in point 1 of Annex IV. 2. The number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean shall be limited as set out in point 2 of Annex IV. 3. The number of Union vessels fishing for bluefin tuna in the Adriatic Sea for farming purposes authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm shall be limited as set out in point 3 of Annex IV. 4. The number and total capacity in gross tonnage of fishing vessels authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean shall be limited as set out in point 4 of Annex IV. 5. The number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery shall be limited as set out in point 5 of Annex IV. 6. The bluefin tuna farming capacity, the fattening capacity and the maximum input of wild caught bluefin tuna allocated to the farms in the eastern Atlantic and Mediterranean shall be limited as set out in point 6 of Annex IV. Article 22 Recreational and sport fisheries Member States shall allocate a specific quota of bluefin tuna for recreational and sport fisheries from their quotas allocated in Annex ID. Article 23 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of bigeye thresher sharks (Alopias superciliosus) in any fishery shall be prohibited. 2. It shall be prohibited to undertake a directed fishery for species of thresher sharks of the Alopias genus. 3. Retaining on board, transhipping or landing any part or whole carcass of hammerhead sharks of the Sphyrnidae family (except for the Sphyrna tiburo) in association with fisheries in the ICCAT Convention Area shall be prohibited. 4. Retaining on board, transhipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) taken in any fishery shall be prohibited. 5. Retaining on board silky sharks (Carcharhinus falciformis) taken in any fishery shall be prohibited. Section 2 CCAMLR Convention Area Article 24 Prohibitions and catch limitations 1. Direct fishing of the species set out in Part A of Annex V, shall be prohibited in the zones and during the periods set out therein. 2. For exploratory fisheries, the TACs and by-catch limits set out in Part B of Annex V, shall apply in the subareas set out therein. Article 25 Exploratory fisheries 1. Only those Member States which are members of the CCAMLR Commission may participate in longline exploratory fisheries for Dissostichus spp. in FAO subareas 88.1 and 88.2 as well as in divisions 58.4.1, 58.4.2 and 58.4.3a outside areas of national jurisdiction in 2014. If such a Member State intends to participate in such fisheries, it shall notify the CCAMLR Secretariat in accordance with Articles 7 and 7a of Regulation (EC) No 601/2004 and in any case no later than 1 June 2014. 2. With regard to FAO subareas 88.1 and 88.2 as well as divisions 58.4.1,58.4.2 and 58.4.3a TACs and by-catch limits per subarea and division, and their distribution among Small Scale Research Units (SSRUs) within each of them, shall be as set out in Part B of Annex V. Fishing in any SSRU shall cease when the reported catch reaches the specified TAC, and the SSRU shall be closed to fishing for the remainder of the season. 3. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in FAO subareas 88.1 and 88.2 as well as in divisions 58.4.1, 58.4.2 and 58.4.3a shall be prohibited in depths less than 550 m. Article 26 Krill fishery during the 2014/2015 fishing season 1. Only those Member States which are members of the CCAMLR Commission may fish for krill (Euphausia superba) in the CCAMLR Convention Area during the 2014/2015 fishing season. If such a Member State intends to fish for krill in the CCAMLR Convention Area, it shall notify, no later than 1 June 2014, the CCAMLR Secretariat, in accordance with Article 5a of Regulation (EC) No 601/2004, and the Commission, using the format laid down in Part C of Annex V of this Regulation of its intention to fish for krill. 2. The notification referred to in paragraph 1 of this Article shall include the information provided for in Article 3 of Regulation (EC) No 601/2004 for each vessel to be authorised by the Member State to participate in the krill fishery. 3. A Member State intending to fish for krill in the CCAMLR Convention Area shall only notify its intention to do so in respect of authorised vessels either flying its flag at the time of the notification or flying the flag of another CCAMLR member that are expected, at the time the fishery takes place, to be flying the flag of that Member State. 4. Member States shall be entitled to authorise participation in a krill fishery by vessels other than those notified to CCAMLR Secretariat in accordance with paragraphs 1, 2 and 3 of this Article, if an authorised vessel is prevented from participation due to legitimate operational reasons or force majeure. In such circumstances the Member States concerned shall immediately inform the CCAMLR Secretariat and the Commission, providing: (a) full details of the intended replacement vessel(s), including information provided for in Article 3 of Regulation (EC) No 601/2004; (b) a comprehensive account of the reasons justifying the replacement and any relevant supporting evidence or references. 5. Member States shall not authorise a vessel on any CCAMLR illegal, unreported and unregulated (IUU) Vessel List to participate in krill fisheries. Section 3 IOTC Convention Area Article 27 Limitation of fishing capacity of vessels fishing in the IOTC Convention Area 1. The maximum number of Union vessels fishing for tropical tunas in the IOTC Convention Area and the corresponding capacity in gross tonnage shall be as set out in point 1 of Annex VI. 2. The maximum number of Union vessels fishing for swordfish (Xiphias gladius) and albacore (Thunnus alalunga) in the IOTC Convention Area and the corresponding capacity in gross tonnage shall be as set out in point 2 of Annex VI. 3. Member States may re-allocate vessels assigned to one of the two fisheries referred to in paragraphs 1 and 2 to the other fishery, provided that they can demonstrate to the Commission that this change does not lead to an increase of fishing effort on the fish stocks involved. 4. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC Record of Vessels or on the record of vessels of other tuna regional fisheries organisations. Furthermore, no vessels featuring on the list of vessels engaged in IUU fishing activities (IUU vessels) of any RFMO may be transferred. 5. In order to take into account the implementation of the development plans submitted to the IOTC, Member States may only increase their fishing capacity beyond the ceilings referred to in paragraphs 1 and 2 within the limits set out in those plans. Article 28 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of thresher sharks of all the species of the Alopiidae family in any fishery shall be prohibited. 2. Retaining on board, transshipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) in any fishery shall be prohibited, except for vessels under 24 metres overall length engaged solely in fishing operations within the Exclusive Economic Zone (EEZ) of the Member State whose flag they fly, and provided that their catch is destined solely for local consumption. 3. When accidentally caught, species referred to in paragraph 1 and 2 shall not be harmed. Specimens shall be promptly released. Section 4 SPRFMO Convention Area Article 29 Pelagic fisheries - capacity limitation Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009 shall limit the total level of gross tonnage of vessels flying their flag and fishing for pelagic stocks in 2014 to the total Union level of 78 600 gross tonnage in that area. Article 30 Pelagic fisheries  TACs 1. Only Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009, as specified in Article 29, may fish for pelagic stocks in that area in accordance with the TACs set out in Annex IJ. 2. The fishing opportunities set out in Annex IJ may only be fished under the condition that Member States send to the Commission, in order to communicate them to the SPRFMO Secretariat, the list of vessels actively fishing or engaged in transhipment in the SPRFMO Convention Area, records from vessel monitoring systems (VMS), monthly catch reports and, where available, port calls at the latest by the fifth day of the following month. Article 31 Bottom fisheries Member States with a track record in bottom fishing effort or catch in the SPRFMO Convention Area over the period from 1 January 2002 to 31 December 2006 shall limit their effort or catch to: (a) the average level of catches or effort parameters over that period; and (b) only those parts of the SPRFMO Convention Area where bottom fisheries have occurred in any previous fishing season. Section 5 IATTC Convention Area Article 32 Purse-seine fisheries 1. The fishing by purse-seine vessels for yellowfin tuna (Thunnus albacares), bigeye tuna (Thunnus obesus) and skipjack tuna (Katsuwonus pelamis) shall be prohibited: (a) from 29 July to 28 September 2014 or from 18 November 2014 to 18 January 2015 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150 ° W,  latitude 40 ° N,  latitude 40 ° S; (b) from 29 September to 29 October 2014 in the area defined by the following limits:  longitude 96 ° W,  longitude 110 ° W,  latitude 4 ° N,  latitude 3 ° S. 2. The Member States concerned shall notify the Commission of the selected period of closure referred to in paragraph 1 before 1 April 2014. All the purse-seine vessels of the Member States concerned shall stop purse-seine fishing in the areas defined in paragraph 1 during the selected period. 3. Purse-seine vessels fishing for tuna in the IATTC Convention Area shall retain on board and then land or tranship all yellowfin, bigeye and skipjack tuna caught. 4. Paragraph 3 shall not apply in the following cases: (a) where the fish is considered unfit for human consumption for reasons other than size; or (b) during the final set of a trip when there may be insufficient well space remaining to accommodate all the tuna caught in that set. 5. It shall be prohibited to fish for oceanic whitetip sharks (Carcharhinus longimanus) in the IATTC Convention Area, and to retain on board, to tranship, to store, to offer to sell, to sell or to land any part or whole carcass of oceanic whitetip sharks in that area. 6. When accidentally caught, the species referred to in paragraph 5 shall not be harmed. Specimens shall be promptly released by vessel operators, who shall also: (a) record the number of releases with indication of status (dead or alive); (b) report the information specified in paragraph (a) to the Member State of which they are nationals. Member States shall transmit this information to the Commission by 31 January 2014. Section 6 SEAFO Convention Area Article 33 Prohibition of fishing for deep water sharks Directed fishing for the following deep water sharks in the SEAFO Convention Area shall be prohibited:  skates (Rajidae),  spiny dogfish (Squalus acanthias),  blurred smooth lanternshark (Etmopterus bigelowi),  shorttail lanternshark (Etmopterus brachyurus),  great lanternshark (Etmopterus princeps),  smooth lanternshark (Etmopterus pusillus),  ghost catshark (Apristurus manis),  velvet dogfish (Scymnodon squamulosus),  deep-sea sharks of the Selachimorpha super-order. Section 7 WCPFC Convention Area Article 34 Conditions for bigeye tuna, yellowfin tuna, skipjack tuna and south Pacific albacore fisheries 1. Member States shall ensure that the number of fishing days allocated to purse-seine vessels fishing for bigeye tuna (Thunnus obesus), yellowfin tuna (Thunnus albacares) and skipjack tuna (Katsuwonus pelamis) in the part of the WCPFC Convention Area in the high seas and located between 20 ° N and 20 ° S does not exceed 403 days. 2. Union vessels shall not target south Pacific albacore (Thunnus alalunga) in the WCPFC Convention Area south of 20 ° S. Article 35 Closed area for FAD fishing 1. In the part of the WCPFC Convention Area located between 20 ° N and 20 ° S, fishing activities of purse-seine vessels making use of fish aggregating devices (FADs) shall be prohibited between 00:00 hours of 1 July 2014 and 24:00 hours of 31 October 2014. During that period, a purse-seine vessel may only engage in fishing operations within that part of the WCPFC Convention Area if it carries onboard an observer to monitor that at no time does the vessel: (a) deploy or service a FAD or associated electronic device; (b) fish on schools in association with FADs. 2. All purse- seine vessels fishing in the part of the WCPFC Convention Area referred to in paragraph 1 shall retain onboard and land or tranship all bigeye, yellowfin and skipjack tuna caught. 3. Paragraph 2 shall not apply in the following cases: (a) in the final set of a trip, if the vessel has insufficient well space left to accommodate all fish; (b) where the fish is unfit for human consumption for reasons other than size; or (c) when a serious malfunction of freezer equipment occurs. Article 36 Overlap area between IATTC and WCPFC 1. Vessels listed exclusively in the WCPFC register shall apply the measures set out in Articles 34 to 37 when fishing in the overlap area between IATTC and WCPFC as defined in Article 4(p). 2. Vessels listed in both the WCPFC register and the IATTC register and vessels listed exclusively in the IATTC register shall apply the measures set out in Article 32(1)(a) and (2) to (6) when fishing in the overlap area between IATTC and WCPFC as defined in Article 4(p). Article 37 Limitations to the number of Union vessels authorised to fish swordfish The maximum number of Union vessels authorised to fish for swordfish (Xiphias gladius) in areas south of 20 ° S of the WCPFC Convention Area shall be as indicated in Annex VII. Section 8 Bering Sea Article 38 Prohibition on fishing in the high seas of the Bering Sea Fishing for pollock (Theragra chalcogramma) in the high seas of the Bering Sea shall be prohibited. TITLE III FISHING OPPORTUNITIES FOR THIRD-COUNTRY VESSELS IN UNION WATERS Article 39 TACs Fishing vessels flying the flag of Norway and fishing vessels registered in the Faroe Islands shall be authorised to make catches in Union waters within the TACs set out in Annex I to this Regulation and subject to the conditions provided for in this Regulation and Chapter III of Regulation (EC) No 1006/2008. Article 40 Fishing authorisations 1. The maximum number of fishing authorisations for third-country vessels fishing in Union waters is laid down in Annex VIII. 2. Fish from stocks for which TACs are fixed shall not be retained on board or landed unless the catches have been taken by third-country vessels having a quota and that quota is not exhausted. Article 41 Prohibitions 1. It shall be prohibited for third-country vessels to fish for, to retain on board, to tranship or to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in Union waters; (b) angel shark (Squatina squatina) in Union waters; (c) common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) in Union waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (d) undulate ray (Raja undulata) in Union waters of ICES subareas VI, IX and X and white skate (Raja alba) in Union waters of ICES subareas VI, VII, VIII, IX and X; (e) porbeagle (Lamna nasus) in Union waters; (f) guitarfishes (Rhinobatidae) in Union waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII; (g) giant manta ray (Manta birostris) in Union waters. 2. When accidentally caught, the species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. TITLE IV FINAL PROVISIONS Article 42 Committee procedure 1. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Regulation (EU) No 1380/2013. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 43 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. However, Article 8 shall apply from 1 February 2014. The provisions on fishing opportunities set out in Articles 24, 25 and 26 and Annexes IE and V for the CCAMLR Convention Area shall apply from the dates specified therein. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 2014. For the Council The President D. KOURKOULAS (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula and amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 345, 28.12.2005, p. 5). (3) Council Regulation (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel (OJ L 122, 11.5.2007, p. 7). (4) Council Regulation (EC) No 676/2007 of 11 June 2007 establishing a multiannual plan for fisheries exploiting stocks of plaice and sole in the North Sea (OJ L 157, 19.6.2007, p. 1). (5) Council Regulation (EC) No 1300/2008 of 18 December 2008 establishing a multi-annual plan for the stock of herring distributed to the west of Scotland and the fisheries exploiting that stock (OJ L 344, 20.12.2008, p. 6). (6) Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (OJ L 348, 24.12.2008, p. 20). (7) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007 (OJ L 96, 15.4.2009, p. 1). (8) Council Regulation (EC) No 811/2004 of 21 April 2004 establishing measures for the recovery of the northern hake stock (OJ L 150, 30.4.2004, p. 1). (9) Council Regulation (EC) No 388/2006 of 23 February 2006 establishing a multiannual plan for the sustainable exploitation of the stock of sole in the Bay of Biscay (OJ L 65, 7.3.2006, p. 1). (10) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (11) Council Regulation (EC) No 754/2009 of 27 July 2009 excluding certain groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (OJ L 214, 19.8.2009, p. 16). (12) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (13) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (14) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48) (15) Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (OJ L 226, 29.8.1980, p. 12). (16) Agreement on fisheries and the marine environment between the European Economic Community and the Republic of Iceland (OJ L 161, 2.7.1993, p. 2). (17) Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 172, 30.6.2007, p. 4) and Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement (OJ L 293, 23.10.2012, p. 5). (18) OJ L 6, 10.1.2012, p. 9. (19) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (20) Commission Regulation (EC) No 517/2008 of 10 June 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 850/98 as regards the determination of the mesh size and assessing the thickness of twine of fishing nets (OJ L 151, 11.6.2008, p. 5). (21) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (22) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (23) Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (OJ L 87, 31.3.2009, p. 42). (24) Concluded by Council Decision 2002/738/EC (OJ L 234, 31.8.2002, p. 39). (25) The Union acceded by Council Decision 86/238/EEC (OJ L 162, 18.6.1986, p. 33). (26) Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources and repealing Regulations (EEC) No 3943/90, (EC) No 66/98 and (EC) No 1721/1999 (OJ L 97, 1.4.2004, p. 16). (27) Concluded by Council Decision 2006/539/EC (OJ L 224, 16.8.2006, p. 22). (28) The Union acceded by Council Decision 95/399/EC (OJ L 236, 5.10.1995, p. 24). (29) Concluded by Council Decision 2008/780/EC (OJ L 268, 9.10.2008, p. 27). (30) The Union acceded by Council Decision 2005/75/EC (OJ L 32, 4.2.2005, p. 1). (31) Council Regulation (EC) No 1006/2008 of 29 September 2009 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third-country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33). (32) Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (OJ L 351, 28.12.2002, p. 6). (33) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). LIST OF ANNEXES ANNEX I : TACs applicable to Union vessels in areas where TACs exist by species and by area ANNEX IA : Skagerrak, Kattegat, ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, Union waters of CECAF, French Guiana waters ANNEX IB : North East Atlantic and Greenland, ICES subareas I, II, V, XII and XIV and Greenland waters of NAFO 1 ANNEX IC : North West Atlantic  NAFO Convention Area ANNEX ID : Highly migratory fish  all areas ANNEX IE : Antarctic  CCAMLR Convention Area ANNEX IF : South-East Atlantic Ocean  SEAFO Convention Area ANNEX IG : Southern bluefin tuna  all areas ANNEX IH : WCPFC Convention Area ANNEX IJ : SPRFMO Convention Area ANNEX IIA : Fishing effort for vessels in the context of the management of certain cod, plaice and sole stocks in ICES divisions IIIa, VIa, VIIa, VIId, ICES subarea IV and Union waters of ICES divisions IIa and Vb ANNEX IIB : Fishing effort for vessels in the context of the recovery of certain Southern hake and Norway lobster stocks in ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz ANNEX IIC : Fishing effort for vessels in the context of the management of Western Channel sole stocks in ICES division VIIe ANNEX IID : Management areas for sandeel in ICES divisions IIa, IIIa and ICES subarea IV ANNEX III : Maximum number of fishing authorisations for Union vessels in third-country waters ANNEX IV : ICCAT Convention Area ANNEX V : CCAMLR Convention Area ANNEX VI : IOTC Convention Area ANNEX VII : WCPFC Convention Area ANNEX VIII : Quantitative limitations of fishing authorisations for third-country vessels fishing in Union waters ANNEX I TACs APPLICABLE TO UNION VESSELS IN AREAS WHERE TACs EXIST BY SPECIES AND BY AREA The tables in Annexes IA, IB, IC, ID, IE, IF, IG, IJ set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto, where appropriate. All fishing opportunities set out in this Annex shall be subject to the rules set out in Regulation (EC) No 1224/2009, and in particular Articles 33 and 34 of that Regulation. The references to fishing zones are references to ICES zones, unless otherwise specified. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. Only Latin names identify species for regulatory purposes; vernacular names are provided for ease of reference. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Amblyraja radiata RJR Starry ray Ammodytes spp. SAN Sandeels Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Brosme brosme USK Tusk Caproidae BOR Boarfish Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Chaceon spp. GER Deep sea red crab Chaenocephalus aceratus SSI Blackfin icefish Champsocephalus gunnari ANI Mackerel icefish Channichthys rhinoceratus LIC Unicorn icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dipturus batis (Dipturus cf. flossada and Dipturus cf. intermedia) RJB Common skate complex Dissostichus eleginoides TOP Patagonian toothfish Dissostichus mawsoni TOA Antarctic toothfish Dissostichus spp. TOT Toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lanternshark Etmopterus pusillus ETP Smooth lanternshark Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Glyptocephalus cynoglossus WIT Witch flounder Gobionotothen gibberifrons NOG Humped rockcod Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Shortfin squid Lamna nasus POR Porbeagle Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Leucoraja naevus RJN Cuckoo ray Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Common dab Lophiidae ANF Anglerfish Macrourus spp. GRV Grenadiers Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Manta birostris RMB Giant manta ray Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterygia BLI Blue ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Notothenia rossii NOR Marbled rockcod Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crabs Penaeus spp. PEN "Penaeus" shrimps Platichthys flesus FLE European flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Pseudochaenichthys georgianus SGI South Georgia icefish Raja alba RJA White skate Raja brachyura RJH Blonde ray Raja circularis RJI Sandy ray Raja clavata RJC Thornback ray Raja fullonica RJF Shagreen ray Raja (Dipturus) nidarosiensis JAD Norwegian skate Raja microocellata RJE Small-eyed ray Raja montagui RJM Spotted ray Raja undulata RJU Undulate ray Rajiformes SRX Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Scomber scombrus MAC Mackerel Scophthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOO Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Spurdog/dogfish Tetrapturus albidus WHM White marlin Thunnus maccoyii SBF Southern bluefin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus murphyi CJM Jack mackerel Trachurus spp. JAX Horse mackerel Trisopterus esmarkii NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following comparative table of common names and Latin names is provided exclusively for explanatory purposes: Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic toothfish TOA Dissostichus mawsoni Atlantic halibut HAL Hippoglossus hippoglossus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Blackfin icefish SSI Chaenocephalus aceratus Blonde ray RJH Raja brachyura Blue ling BLI Molva dypterygia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Boarfish BOR Caproidae Brill BLL Scophthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common dab DAB Limanda limanda Common skate complex RJB Dipturus batis (Dipturus cf. flossada and Dipturus cf. intermedia) Common sole SOL Solea solea Crabs PAI Paralomis spp. Cuckoo ray RJN Leucoraja naevus Deep sea red crab GER Chaceon spp. European flounder FLE Platichthys flesus Flatfish FLX Pleuronectiformes Giant manta ray RMB Manta birostris Great lanternshark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadiers GRV Macrourus spp. Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Humped rockcod NOG Gobionotothen gibberifrons Jack mackerel CJM Trachurus murphyi Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Mackerel icefish ANI Champsocephalus gunnari Marbled rockcod NOR Notothenia rossii Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarkii Norwegian skate JAD Raja (Dipturus) nidarosiensis Orange roughy ORY Hoplostethus atlanticus Patagonian toothfish TOP Dissostichus eleginoides "Penaeus" shrimps PEN Penaeus spp. Plaice PLE Pleuronectes platessa Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeels SAN Ammodytes spp. Sandy ray RJI Raja circularis Shagreen ray RJF Raja fullonica Shortfin squid SQI Illex illecebrosus Skates and rays SRX Rajiformes Small-eyed ray RJE Raja microocellata Smooth lanternshark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOO Solea spp. South Georgia icefish SGI Pseudochaenichthys georgianus Southern bluefin tuna SBF Thunnus maccoyii Spotted ray RJM Raja montagui Sprat SPR Sprattus sprattus Spurdog/dogfish DGS Squalus acanthias Squid SQS Martialia hyadesi Starry ray RJR Amblyraja radiata Swordfish SWO Xiphias gladius Thornback ray RJC Raja clavata Toothfish TOT Dissostichus spp. Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Undulate ray RJU Raja undulata Unicorn icefish LIC Channichthys rhinoceratus White hake HKW Urophycis tenuis White marlin WHM Tetrapturus albidus White skate RJA Raja alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowtail flounder YEL Limanda ferruginea ANNEX IA SKAGERRAK, KATTEGAT, ICES SUBAREAS I, II, III, IV, V, VI, VII, VIII, IX, X, XII AND XIV, UNION WATERS OF CECAF, FRENCH GUIANA WATERS Species : Sandeel Ammodytes spp. Zone : Norwegian waters of IV (SAN/04-N.) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply United Kingdom 0 Union 0 TAC Not relevant Species : Sandeel Ammodytes spp. Zone : Union waters of IIa, IIIa and IV (1) Denmark 0 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply United Kingdom 0 (2) Germany 0 (2) Sweden 0 (2) Union 0 TAC 0 Species : Greater silver smelt Argentina silus Zone : Union and international waters of I and II (ARU/1/2.) Germany 24 Analytical TAC France 8 The Netherlands 19 United Kingdom 39 Union 90 TAC 90 Species : Greater silver smelt Argentina silus Zone : Union waters of III and IV (ARU/34-C) Denmark 911 Analytical TAC Germany 9 France 7 Ireland 7 The Netherlands 43 Sweden 35 United Kingdom 16 Union 1 028 TAC 1 028 Species : Greater silver smelt Argentina silus Zone : Union and international waters of V, VI and VII (ARU/567.) Germany 329 Analytical TAC France 7 Ireland 305 The Netherlands 3 434 United Kingdom 241 Union 4 316 TAC 4 316 Species : Tusk Brosme brosme Zone : Union and international waters of I, II and XIV (USK/1214EI) Germany 6 (3) Analytical TAC France 6 (3) United Kingdom 6 (3) Others 3 (3) Union 21 (3) TAC 21 Species : Tusk Brosme brosme Zone : IIIa; Union waters of Subdivisions 22-32 (USK/3A/BCD) Denmark 15 Analytical TAC Sweden 7 Germany 7 Union 29 TAC 29 Species : Tusk Brosme brosme Zone : Union waters of IV (USK/04-C.) Denmark 64 Analytical TAC Germany 19 France 44 Sweden 6 United Kingdom 96 Others 6 (4) Union 235 TAC 235 Species : Tusk Brosme brosme Zone : Union and international waters of V, VI and VII (USK/567EI.) Germany 8 (6) Analytical TAC Article 11 of this Regulation applies Spain 26 (6) France 312 (6) Ireland 30 (6) United Kingdom 151 (6) Others 8 (5) (6) Union 535 (6) TAC 3 860 Species : Tusk Brosme brosme Zone : Norwegian waters of IV (USK/04-N.) Belgium 0 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 0 (7) Germany 0 (7) France 0 (7) The Netherlands 0 (7) United Kingdom 0 (7) Union 0 (7) TAC Not relevant Species : Boarfish Caproidae Zone : Union and international waters of VI, VII and VIII (BOR/678-) Denmark 31 291 Precautionary TAC Ireland 88 115 United Kingdom 8 103 Union 127 509 TAC 127 509 Species : Herring (8) Clupea harengus Zone : IIIa (HER/03A.) Denmark 9 986 (9) (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 160 (9) (10) Sweden 10 446 (9) (10) Union 20 592 (9) (10) TAC Not established Species : Herring (11) Clupea harengus Zone : Union and Norwegian waters of IV north of 53 ° 30 ² N (HER/4AB.) Denmark 48 390 (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 32 639 (12) France 18 768 (12) The Netherlands 45 647 (12) Sweden 3 347 (12) United Kingdom 48 609 (12) Union 197 400 (12) TAC Not established Species : Herring (14) Clupea harengus Zone : Norwegian waters south of 62 ° N (HER/04-N.) Sweden 0 (14) (15) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Union 0 (15) TAC Not established Species : Herring (16) Clupea harengus Zone : IIIa (HER/03A-BC) Denmark 4 009 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 36 (17) Sweden 645 (17) Union 4 690 (17) TAC Not established Species : Herring (18) Clupea harengus Zone : IV, VIId and Union waters of IIa (HER/2A47DX) Belgium 43 (19) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 8 309 (19) Germany 43 (19) France 43 (19) The Netherlands 43 (19) Sweden 41 (19) United Kingdom 158 (19) Union 8 680 (19) TAC Not established Species : Herring (20) Clupea harengus Zone : IVc, VIId (21) (HER/4CXB7D) Belgium 8 158 (22) (23) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 620 (22) (23) Germany 418 (22) (23) France 8 687 (22) (23) The Netherlands 15 026 (22) (23) United Kingdom 3 281 (22) (23) Union 36 190 (23) TAC Not established Species : Herring Clupea harengus Zone : Union and international waters of Vb, VIb and VIaN (24) (HER/5B6ANB) Germany 3 137 (25) Analytical TAC France 594 (25) Ireland 4 240 (25) The Netherlands 3 137 (25) United Kingdom 16 959 (25) Union 28 067 (25) TAC 28 067 Species : Herring Clupea harengus Zone : VIaS (26), VIIb, VIIc (HER/6AS7BC) Ireland 3 342 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply The Netherlands 334 Union 3 676 TAC 3 676 Species : Herring Clupea harengus Zone : VI Clyde (27) (HER/06ACL.) United Kingdom To be established (28) Precautionary TAC Union To be established (29) TAC To be established (29) Species : Herring Clupea harengus Zone : VIIa (30) (HER/07/MM) Ireland 1 367 Analytical TAC United Kingdom 3 884 Union 5 251 TAC 5 251 Species : Herring Clupea harengus Zone : VIIe and VIIf (HER/7EF.) France 465 Precautionary TAC United Kingdom 465 Union 930 TAC 930 Species : Herring Clupea harengus Zone : VIIg (31), VIIh (31), VIIj (31) and VIIk (31) (HER/7G-K.) Germany 248 Analytical TAC France 1 380 Ireland 19 324 The Netherlands 1 380 United Kingdom 28 Union 22 360 TAC 22 360 Species : Anchovy Engraulis encrasicolus Zone : IX and X; Union waters of CECAF 34.1.1 (ANE/9/3411) Spain 4 198 Precautionary TAC Portugal 4 580 Union 8 778 TAC 8 778 Species : Cod Gadus morhua Zone : Skagerrak (COD/03AN.) Belgium 7 (32) (33) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 2 118 (32) (33) Germany 53 (32) (33) The Netherlands 13 (32) (33) Sweden 371 (32) (33) Union 2 562 (33) TAC Not established Species : Cod Gadus morhua Zone : Kattegat (COD/03AS.) Denmark 62 (34) Analytical TAC Germany 1 (34) Sweden 37 (34) Union 100 (34) TAC 100 (34) Species : Cod Gadus morhua Zone : IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 548 (35) (36) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 3 146 (35) (36) Germany 1 995 (35) (36) France 676 (35) (36) The Netherlands 1 778 (35) (36) Sweden 21 (35) (36) United Kingdom 7 218 (35) (36) Union 15 382 (36) TAC Not established Species : Cod Gadus morhua Zone : Norwegian waters south of 62 ° N (COD/04-N.) Sweden 0 (37) (38) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Union 0 (38) TAC Not relevant Species : Cod Gadus morhua Zone : VIb; Union and international waters of Vb west of 12 ° 00 ² W and of XII and XIV (COD/5W6-14) Belgium 0 Precautionary TAC Germany 1 France 12 Ireland 16 United Kingdom 45 Union 74 TAC 74 Species : Cod Gadus morhua Zone : VIa; Union and international waters of Vb east of 12 ° 00 ² W (COD/5BE6A) Belgium 0 Analytical TAC Germany 0 France 0 Ireland 0 United Kingdom 0 Union 0 TAC 0 (39) Species : Cod Gadus morhua Zone : VIIa (COD/07A.) Belgium 3 Analytical TAC France 8 Ireland 150 The Netherlands 1 United Kingdom 66 Union 228 TAC 228 Species : Cod Gadus morhua Zone : VIIb, VIIc, VIIe-k, VIII, IX and X; Union waters of CECAF 34.1.1 (COD/7XAD34) Belgium 304 Analytical TAC Article 11 of this Regulation applies France 4 977 Ireland 1 030 The Netherlands 1 United Kingdom 536 Union 6 848 TAC 6 848 Species : Cod Gadus morhua Zone : VIId (COD/07D.) Belgium 46 (40) (41) Analytical TAC France 907 (40) (41) The Netherlands 27 (40) (41) United Kingdom 100 (40) (41) Union 1 080 (41) TAC Not established Species : Porbeagle Lamna nasus Zone : French Guiana waters, Kattegat; Union waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; Union waters of CECAF 34.1.1, 34.1.2 and 34.2 (POR/3-1234) Denmark 0 (42) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 0 (42) Germany 0 (42) Ireland 0 (42) Spain 0 (42) United Kingdom 0 (42) Union 0 (42) TAC 0 (42) Species : Megrims Lepidorhombus spp. Zone : Union waters of IIa and IV (LEZ/2AC4-C) Belgium 6 Analytical TAC Denmark 5 Germany 5 France 34 The Netherlands 27 United Kingdom 2 006 Union 2 083 TAC 2 083 Species : Megrims Lepidorhombus spp. Zone : Union and international waters of Vb; VI; international waters of XII and XIV (LEZ/56-14) Spain 463 Analytical TAC France 1 805 Ireland 528 United Kingdom 1 278 Union 4 074 TAC 4 074 Species : Megrims Lepidorhombus spp. Zone : VII (LEZ/07.) Belgium 470 (43) Analytical TAC Article 11 of this Regulation applies Spain 5 216 (43) France 6 329 (43) Ireland 2 878 (43) United Kingdom 2 492 (43) Union 17 385 TAC 17 385 Species : Megrims Lepidorhombus spp. Zone : VIIIa, VIIIb, VIIId and VIIIe (LEZ/8ABDE.) Spain 950 Analytical TAC France 766 Union 1 716 TAC 1 716 Species : Megrims Lepidorhombus spp. Zone : VIIIc, IX and X; Union waters of CECAF 34.1.1 (LEZ/8C3411) Spain 2 084 Analytical TAC France 104 Portugal 69 Union 2 257 TAC 2 257 Species : Common dab and European flounder Limanda limanda and Platichthys flesus Zone : Union waters of IIa and IV (DAB/2AC4-C) for common dab; (FLE/2AC4-C) for European flounder Belgium 503 Precautionary TAC Denmark 1 888 Germany 2 832 France 196 The Netherlands 11 421 Sweden 6 United Kingdom 1 588 Union 18 434 TAC 18 434 Species : Anglerfish Lophiidae Zone : Union waters of IIa and IV (ANF/2AC4-C) Belgium 277 (44) Analytical TAC Denmark 610 (44) Germany 298 (44) France 57 (44) The Netherlands 209 (44) Sweden 7 (44) United Kingdom 6 375 (44) Union 7 833 (44) TAC 7 833 Species : Anglerfish Lophiidae Zone : Norwegian waters of IV (ANF/04-N.) Belgium 0 (45) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 0 (45) Germany 0 (45) The Netherlands 0 (45) United Kingdom 0 (45) Union 0 (45) TAC Not relevant Species : Anglerfish Lophiidae Zone : VI; Union and international waters of Vb; international waters of XII and XIV (ANF/56-14) Belgium 159 Precautionary TAC Germany 182 Spain 170 France 1 961 Ireland 443 The Netherlands 153 United Kingdom 1 364 Union 4 432 TAC 4 432 Species : Anglerfish Lophiidae Zone : VII (ANF/07.) Belgium 3 097 (46) (47) Analytical TAC Article 11 of this Regulation applies Germany 345 (46) (47) Spain 1 231 (46) (47) France 19 875 (46) (47) Ireland 2 540 (46) (47) The Netherlands 401 (46) (47) United Kingdom 6 027 (46) (47) Union 33 516 (46) TAC 33 516 (46) Species : Anglerfish Lophiidae Zone : VIIIa, VIIIb, VIIId and VIIIe (ANF/8ABDE.) Spain 1 368 Analytical TAC France 7 612 Union 8 980 TAC 8 980 Species : Anglerfish Lophiidae Zone : VIIIc, IX and X; Union waters of CECAF 34.1.1 (ANF/8C3411) Spain 2 191 Analytical TAC France 2 Portugal 436 Union 2 629 0 TAC 2 629 Species : Haddock Melanogrammus aeglefinus Zone : IIIa, Union waters of Subdivisions 22-32 (HAD/3A/BCD) Belgium 8 (48) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 1 328 (48) Germany 84 (48) The Netherlands 2 (48) Sweden 157 (48) Union 1 579 (48) TAC Not established Species : Haddock Melanogrammus aeglefinus Zone : IV; Union waters of IIa (HAD/2AC4.) Belgium 153 (49) Analytical TAC Denmark 1 053 (49) Germany 670 (49) France 1 168 (49) The Netherlands 115 (49) Sweden 106 (49) United Kingdom 17 370 (49) Union 20 635 (49) TAC Not established Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters south of 62 ° N (HAD/04-N.) Sweden 0 (50) (51) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Union 0 (51) TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : Union and international waters of VIb, XII and XIV (HAD/6B1214) Belgium 3 Analytical TAC Germany 3 France 133 Ireland 95 United Kingdom 976 Union 1 210 TAC 1 210 Species : Haddock Melanogrammus aeglefinus Zone : Union and international waters of Vb and VIa (HAD/5BC6A.) Belgium 4 Analytical TAC Germany 5 France 220 Ireland 653 United Kingdom 3 106 Union 3 988 TAC 3 988 Species : Haddock Melanogrammus aeglefinus Zone : VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 (HAD/7X7A34) Belgium 105 (52) Analytical TAC Article 11 of this Regulation applies France 6 320 (52) Ireland 2 106 (52) United Kingdom 948 (52) Union 9 479 (52) TAC 9 479 Species : Haddock Melanogrammus aeglefinus Zone : VIIa (HAD/07A.) Belgium 19 Analytical TAC France 85 Ireland 511 United Kingdom 566 Union 1 181 TAC 1 181 Species : Whiting Merlangius merlangus Zone : IIIa (WHG/03A.) Denmark 650 (53) Precautionary TAC The Netherlands 2 (53) Sweden 70 (53) Union 722 (53) TAC Not established Species : Whiting Merlangius merlangus Zone : IV; Union waters of IIa (WHG/2AC4.) Belgium 220 (54) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 950 (54) Germany 247 (54) France 1 427 (54) The Netherlands 549 (54) Sweden 2 (54) United Kingdom 6 866 (54) Union 10 261 (54) TAC Not established Species : Whiting Merlangius merlangus Zone : VI; Union and international waters of Vb; international waters of XII and XIV (WHG/56-14) Germany 2 Analytical TAC France 36 Ireland 87 United Kingdom 167 Union 292 TAC 292 Species : Whiting Merlangius merlangus Zone : VIIa (WHG/07A.) Belgium 0 Analytical TAC France 3 Ireland 46 The Netherlands 0 United Kingdom 31 Union 80 TAC 80 Species : Whiting Merlangius merlangus Zone : VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk (WHG/7X7A-C) Belgium 187 (55) Analytical TAC Article 11 of this Regulation applies France 11 498 (55) Ireland 5 328 (55) The Netherlands 93 (55) United Kingdom 2 056 (55) Union 19 162 (55) TAC 19 162 Species : Whiting Merlangius merlangus Zone : VIII (WHG/08.) Spain 1 270 Precautionary TAC France 1 905 Union 3 175 TAC 3 175 Species : Whiting Merlangius merlangus Zone : IX and X; Union waters of CECAF 34.1.1 (WHG/9/3411) Portugal To be established (56) Precautionary TAC Union To be established (57) TAC To be established (57) Species : Whiting and pollack Merlangius merlangus and Pollachius pollachius Zone : Norwegian waters south of 62 ° N (WHG/04-N.) for whiting; (POL/04-N.) for pollack Sweden 0 (58) (59) Precautionary TAC Union 0 (59) TAC Not relevant Species : Hake Merluccius merluccius Zone : IIIa; Union waters of Subdivisions 22-32 (HKE/3A/BCD) Denmark 2 273 (61) Analytical TAC Sweden 193 (61) Union 2 466 TAC 2 466 (60) Species : Hake Merluccius merluccius Zone : Union waters of IIa and IV (HKE/2AC4-C) Belgium 41 Analytical TAC Denmark 1 661 Germany 191 France 368 The Netherlands 95 United Kingdom 518 Union 2 874 TAC 2 874 (62) Species : Hake Merluccius merluccius Zone : VI and VII; Union and international waters of Vb; international waters of XII and XIV (HKE/571214) Belgium 422 (63) (65) Analytical TAC Article 11 of this Regulation applies Spain 13 529 (65) France 20 893 (63) (65) Ireland 2 532 (65) The Netherlands 272 (63) (65) United Kingdom 8 248 (63) (65) Union 45 896 TAC 45 896 (64) Species : Hake Merluccius merluccius Zone : VIIIa, VIIIb, VIIId and VIIIe (HKE/8ABDE.) Belgium 14 (66) Analytical TAC Spain 9 418 France 21 151 The Netherlands 27 (66) Union 30 610 TAC 30 610 (67) Species : Hake Merluccius merluccius Zone : VIIIc, IX and X; Union waters of CECAF 34.1.1 (HKE/8C3411) Spain 10 409 Analytical TAC France 999 Portugal 4 858 Union 16 266 TAC 16 266 Species : Blue whiting Micromesistius poutassou Zone : Norwegian waters of II and IV (WHB/24-N.) Denmark 0 (68) Analytical TAC United Kingdom 0 (68) Union 0 (68) TAC Not established Species : Blue whiting Micromesistius poutassou Zone : Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 24 069 (69) Analytical TAC Germany 9 358 (69) Spain 20 405 (69) (70) France 16 750 (69) Ireland 18 639 (69) The Netherlands 29 350 (69) Portugal 1 896 (69) (70) Sweden 5 954 (69) United Kingdom 31 232 (69) Union 157 653 (69) TAC Not established Species : Blue whiting Micromesistius poutassou Zone : VIIIc, IX and X; Union waters of CECAF 34.1.1 (WHB/8C3411) Spain 19 500 (71) Analytical TAC Portugal 4 875 (71) Union 24 375 (71) TAC Not established Species : Blue whiting Micromesistius poutassou Zone : Union waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W (WHB/24A567) Norway 0 Analytical TAC TAC Not established Species : Lemon sole and witch flounder Microstomus kitt and Glyptocephalus cynoglossus Zone : Union waters of IIa and IV (LEM/2AC4-C) for lemon sole; (WIT/2AC4-C) for witch flounder Belgium 346 Precautionary TAC Denmark 953 Germany 122 France 261 The Netherlands 794 Sweden 11 United Kingdom 3 904 Union 6 391 TAC 6 391 Species : Blue ling Molva dypterygia Zone : Union and international waters of Vb, VI, VII (BLI/5B67-) Germany 23 (73) Analytical TAC Article 11 of this Regulation applies Estonia 4 (73) Spain 73 (73) France 1 671 (73) Ireland 6 (73) Lithuania 1 (73) Poland 1 (73) United Kingdom 425 (73) Others 6 (72) (73) Union 2 210 (73) TAC 2 540 Species : Blue ling Molva dypterygia Zone : International waters of XII (BLI/12INT-) Estonia 2 (74) Precautionary TAC Spain 665 (74) France 16 (74) Lithuania 6 (74) United Kingdom 6 (74) Others 2 (74) Union 697 (74) TAC 697 (74) Species : Blue ling Molva dypterygia Zone : Union and international waters of II and IV (BLI/24-) Denmark 4 Precautionary TAC Germany 4 Ireland 4 France 23 United Kingdom 14 Others 4 (75) Union 53 TAC 53 Species : Blue ling Molva dypterygia Zone : Union and international waters of III (BLI/03-) Denmark 3 Precautionary TAC Germany 2 Sweden 3 Union 8 TAC 8 Species : Ling Molva molva Zone : Union and international waters of I and II (LIN/1/2.) Denmark 8 Analytical TAC Germany 8 France 8 United Kingdom 8 Others 4 (76) Union 36 TAC 36 Species : Ling Molva molva Zone : IIIa; Union waters of IIIbcd (LIN/3A/BCD) Belgium 6 (77) Analytical TAC Denmark 50 Germany 6 (77) Sweden 19 United Kingdom 6 (77) Union 87 TAC 87 Species : Ling Molva molva Zone : Union waters of IV (LIN/04-C.) Belgium 12 Analytical TAC Denmark 194 Germany 120 France 108 The Netherlands 4 Sweden 8 United Kingdom 1 496 Union 1 942 TAC 1 942 Species : Ling Molva molva Zone : Union and international waters of V (LIN/05EI.) Belgium 9 Precautionary TAC Denmark 6 Germany 6 France 6 United Kingdom 6 Union 33 TAC 33 Species : Ling Molva molva Zone : Union and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 27 (78) Analytical TAC Article 11 of this Regulation applies Denmark 5 (78) Germany 100 (78) Spain 2 012 (78) France 2 145 (78) Ireland 538 (78) Portugal 5 (78) United Kingdom 2 468 (78) Union 7 300 (78) TAC 14 164 Species : Ling Molva molva Zone : Norwegian waters of IV (LIN/04-N.) Belgium 0 (79) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 0 (79) Germany 0 (79) France 0 (79) The Netherlands 0 (79) United Kingdom 0 (79) Union 0 (79) TAC Not relevant Species : Norway lobster Nephrops norvegicus Zone : IIIa; Union waters of Subdivisions 22-32 (NEP/3A/BCD) Denmark 3 688 Analytical TAC Germany 11 Sweden 1 320 Union 5 019 TAC 5 019 Species : Norway lobster Nephrops norvegicus Zone : Union waters of IIa and IV (NEP/2AC4-C) Belgium 811 Analytical TAC Denmark 811 Germany 12 France 24 The Netherlands 417 United Kingdom 13 424 Union 15 499 TAC 15 499 Species : Norway lobster Nephrops norvegicus Zone : Norwegian waters of IV (NEP/04-N.) Denmark 0 (80) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 0 (80) United Kingdom 0 (80) Union 0 (80) TAC Not relevant Species : Norway lobster Nephrops norvegicus Zone : VI; Union and international waters of Vb (NEP/5BC6.) Spain 31 Analytical TAC France 124 Ireland 207 United Kingdom 14 925 Union 15 287 TAC 15 287 Species : Norway lobster Nephrops norvegicus Zone : VII (NEP/07.) Spain 1 259 Analytical TAC Article11 of this Regulation applies France 5 104 Ireland 7 741 United Kingdom 6 885 Union 20 989 TAC 20 989 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Functional Unit 16 of ICES Subarea VII (NEP/*07U16) Spain 557 France 349 Ireland 671 United Kingdom 271 Union 1 848 Species : Norway lobster Nephrops norvegicus Zone : VIIIa, VIIIb, VIIId and VIIIe (NEP/8ABDE.) Spain 234 Analytical TAC France 3 665 Union 3 899 TAC 3 899 Species : Norway lobster Nephrops norvegicus Zone : VIIIc (NEP/08C.) Spain 64 Analytical TAC France 3 Union 67 TAC 67 Species : Norway lobster Nephrops norvegicus Zone : IX and X; Union waters of CECAF 34.1.1 (NEP/9/3411) Spain 55 Analytical TAC Portugal 166 Union 221 TAC 221 Species : Northern prawn Pandalus borealis Zone : IIIa (PRA/03A.) Denmark 1 318 (81) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Sweden 710 (81) Union 2 028 (81) TAC Not established Species : Northern prawn Pandalus borealis Zone : Union waters of IIa and IV (PRA/2AC4-C) Denmark 1 818 Analytical TAC The Netherlands 17 Sweden 73 United Kingdom 538 Union 2 446 TAC 2 446 Species : Northern prawn Pandalus borealis Zone : Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 0 (83) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Sweden 0 (82) (83) Union 0 (83) TAC Not relevant Species : "Penaeus" shrimps Penaeus spp. Zone : French Guiana waters (PEN/FGU.) France To be established (84) (85) Precautionary TAC Union To be established (85) (86) TAC To be established (85) (86) Species : Plaice Pleuronectes platessa Zone : Skagerrak (PLE/03AN.) Belgium 43 (87) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 5 555 (87) Germany 29 (87) The Netherlands 1 069 (87) Sweden 298 (87) Union 6 994 (87) TAC Not established Species : Plaice Pleuronectes platessa Zone : Kattegat (PLE/03AS.) Denmark 1 922 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 22 Sweden 216 Union 2 160 TAC 2 160 Species : Plaice Pleuronectes platessa Zone : IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 4 472 (88) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 14 534 (88) Germany 4 193 (88) France 839 (88) The Netherlands 27 950 (88) United Kingdom 20 683 (88) Union 72 671 (88) TAC Not established Species : Plaice Pleuronectes platessa Zone : VI; Union and international waters of Vb; international waters of XII and XIV (PLE/56-14) France 9 Precautionary TAC Ireland 261 United Kingdom 388 Union 658 TAC 658 Species : Plaice Pleuronectes platessa Zone : VIIa (PLE/07A.) Belgium 31 Analytical TAC France 14 Ireland 854 The Netherlands 9 United Kingdom 312 Union 1 220 TAC 1 220 Species : Plaice Pleuronectes platessa Zone : VIIb and VIIc (PLE/7BC.) France 11 Precautionary TAC Article 11 of this Regulation applies Ireland 63 Union 74 TAC 74 Species : Plaice Pleuronectes platessa Zone : VIId and VIIe (PLE/7DE.) Belgium 871 (89) Analytical TAC France 2 903 (89) United Kingdom 1 548 Union 5 322 TAC 5 322 Species : Plaice Pleuronectes platessa Zone : VIIf and VIIg (PLE/7FG.) Belgium 69 Analytical TAC France 125 Ireland 202 United Kingdom 65 Union 461 TAC 461 Species : Plaice Pleuronectes platessa Zone : VIIh, VIIj and VIIk (PLE/7HJK.) Belgium 8 Analytical TAC Article 11 of this Regulation applies France 17 Ireland 59 The Netherlands 34 United Kingdom 17 Union 135 TAC 135 Species : Plaice Pleuronectes platessa Zone : VIII, IX and X; Union waters of CECAF 34.1.1 (PLE/8/3411) Spain 66 Precautionary TAC France 263 Portugal 66 Union 395 TAC 395 Species : Pollack Pollachius pollachius Zone : VI; Union and international waters of Vb; international waters of XII and XIV (POL/56-14) Spain 6 Precautionary TAC France 190 Ireland 56 United Kingdom 145 Union 397 TAC 397 Species : Pollack Pollachius pollachius Zone : VII (POL/07.) Belgium 420 (90) Precautionary TAC Article 11 of this Regulation applies Spain 25 (90) France 9 667 (90) Ireland 1 030 (90) United Kingdom 2 353 (90) Union 13 495 (90) TAC 13 495 Species : Pollack Pollachius pollachius Zone : VIIIa, VIIIb, VIIId and VIIIe (POL/8ABDE.) Spain 252 Precautionary TAC France 1 230 Union 1 482 TAC 1 482 Species : Pollack Pollachius pollachius Zone : VIIIc (POL/08C.) Spain 208 Precautionary TAC France 23 Union 231 TAC 231 Species : Pollack Pollachius pollachius Zone : IX and X; Union waters of CECAF 34.1.1 (POL/9/3411) Spain 273 (91) Precautionary TAC Portugal 9 (91) Union 282 (91) TAC 282 Species : Saithe Pollachius virens Zone : IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 (POK/2A34.) Belgium 19 (92) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 2 251 (92) Germany 5 684 (92) France 13 375 (92) The Netherlands 57 (92) Sweden 309 (92) United Kingdom 4 358 (92) Union 26 053 (92) TAC Not established Species : Saithe Pollachius virens Zone : VI; Union and international waters of Vb, XII and XIV (POK/56-14) Germany 210 (93) Analytical TAC France 2 082 (93) Ireland 380 (93) United Kingdom 2 959 (93) Union 5 631 (93) TAC Not established Species : Saithe Pollachius virens Zone : Norwegian waters south of 62 ° N (POK/04-N.) Sweden 0 (94) (95) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Union 0 (95) TAC Not relevant Species : Saithe Pollachius virens Zone : VII, VIII, IX and X; Union waters of CECAF 34.1.1 (POK/7/3411) Belgium 6 Precautionary TAC Article 11 of this Regulation applies France 1 245 Ireland 1 491 United Kingdom 434 Union 3 176 TAC 3 176 Species : Turbot and brill Psetta maxima and Scopthalmus rhombus Zone : Union waters of IIa and IV (TUR/2AC4-C) for turbot; (BLL/2AC4-C) for brill Belgium 340 Precautionary TAC Denmark 727 Germany 186 France 88 The Netherlands 2 579 Sweden 5 United Kingdom 717 Union 4 642 TAC 4 642 Species : Skates and rays Rajiformes Zone : Union waters of IIa and IV (SRX/2AC4-C) Belgium 211 (96) (97) (98) Precautionary TAC Denmark 8 (96) (97) (98) Germany 10 (96) (97) (98) France 33 (96) (97) (98) The Netherlands 180 (96) (97) (98) United Kingdom 814 (96) (97) (98) Union 1 256 (96) (98) TAC 1 256 (98) Species : Skates and rays Rajiformes Zone : Union waters of IIIa (SRX/03A-C.) Denmark 37 (99) (100) Precautionary TAC Sweden 10 (99) (100) Union 47 (99) (100) TAC 47 (100) Species : Skates and rays Rajiformes Zone : Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/67AKXD) Belgium 725 (101) (102) (103) Precautionary TAC Article 11 of this Regulation applies Estonia 4 (101) (102) (103) France 3 255 (101) (102) (103) Germany 10 (101) (102) (103) Ireland 1 048 (101) (102) (103) Lithuania 17 (101) (102) (103) The Netherlands 3 (101) (102) (103) Portugal 18 (101) (102) (103) Spain 876 (101) (102) (103) United Kingdom 2 076 (101) (102) (103) Union 8 032 (101) (102) (103) TAC 8 032 (102) Species : Skates and rays Rajiformes Zone : Union waters of VIId (SRX/07D.) Belgium 72 (104) (105) (106) Precautionary TAC France 602 (104) (105) (106) The Netherlands 4 (104) (105) (106) United Kingdom 120 (104) (105) (106) Union 798 (104) (105) (106) TAC 798 (105) Species : Skates and rays Rajiformes Zone : Union waters of VIII and IX (SRX/89-C.) Belgium 7 (107) (108) Precautionary TAC France 1 298 (107) (108) Portugal 1 051 (107) (108) Spain 1 057 (107) (108) United Kingdom 7 (107) (108) Union 3 420 (107) (108) TAC 3 420 (108) Species : Greenland halibut Reinhardtius hippoglossoides Zone : Union waters of IIa and IV; Union and international waters of Vb and VI (GHL/2A-C46) Denmark 11 (109) Analytical TAC Germany 20 (109) Estonia 11 (109) Spain 11 (109) France 185 (109) Ireland 11 (109) Lithuania 11 (109) Poland 11 (109) United Kingdom 729 (109) Union 1 000 (109) TAC 2 000 Species : Mackerel Scomber scombrus Zone : IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 (MAC/2A34.) Belgium 492 (110) Analytical TAC Denmark 16 892 (110) Germany 513 (110) France 1 550 (110) The Netherlands 1 561 (110) Sweden 4 396 (110) United Kingdom 1 446 (110) Union 26 850 (110) TAC Not relevant Species : Mackerel Scomber scombrus Zone : VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 19 578 (111) Analytical TAC Spain 21 (111) Estonia 163 (111) France 13 054 (111) Ireland 65 260 (111) Latvia 120 (111) Lithuania 120 (111) The Netherlands 28 551 (111) Poland 1 378 (111) United Kingdom 179 471 (111) Union 307 716 (111) TAC Not relevant Species : Mackerel Scomber scombrus Zone : VIIIc, IX and X; Union waters of CECAF 34.1.1 (MAC/8C3411) Spain 29 020 (112) (113) Analytical TAC France 193 (112) (113) Portugal 5 998 (112) (113) Union 35 211 (112) TAC Not relevant Species : Mackerel Scomber scombrus Zone : Norwegian waters of IIa and IVa (MAC/2A4A-N) Denmark 12 085 (114) (115) Analytical TAC Union 12 085 (114) (115) TAC Not relevant Species : Common sole Solea solea Zone : IIIa; Union waters of Subdivisions 22-32 (SOL/3A/BCD) Denmark 297 Analytical TAC Germany 17 (116) The Netherlands 28 (116) Sweden 11 Union 353 TAC 353 Species : Common sole Solea solea Zone : Union waters of IIa and IV (SOL/24-C.) Belgium 987 (117) Analytical TAC Denmark 451 (117) Germany 790 (117) France 198 (117) The Netherlands 8 916 (117) United Kingdom 508 (117) Union 11 850 (117) TAC 11 900 Species : Common sole Solea solea Zone : VI; Union and international waters of Vb; international waters of XII and XIV (SOL/56-14) Ireland 46 Precautionary TAC United Kingdom 11 Union 57 TAC 57 Species : Common sole Solea solea Zone : VIIa (SOL/07A.) Belgium 23 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 0 Ireland 41 The Netherlands 7 United Kingdom 24 Union 95 TAC 95 Species : Common sole Solea solea Zone : VIIb and VIIc (SOL/7BC.) France 6 Precautionary TAC Article 11 of this Regulation applies Ireland 36 Union 42 TAC 42 Species : Common sole Solea solea Zone : VIId (SOL/07D.) Belgium 1 303 Analytical TAC France 2 605 United Kingdom 930 Union 4 838 TAC 4 838 Species : Common sole Solea solea Zone : VIIe (SOL/07E.) Belgium 29 (118) Analytical TAC France 313 (118) United Kingdom 490 (118) Union 832 TAC 832 Species : Common sole Solea solea Zone : VIIf and VIIg (SOL/7FG.) Belgium 625 Analytical TAC France 63 Ireland 31 United Kingdom 282 Union 1 001 TAC 1 001 Species : Common sole Solea solea Zone : VIIh, VIIj and VIIk (SOL/7HJK.) Belgium 32 Analytical TAC Article 11 of this Regulation applies France 64 Ireland 171 The Netherlands 51 United Kingdom 64 Union 382 TAC 382 Species : Common sole Solea solea Zone : VIIIa and VIIIb (SOL/8AB.) Belgium 47 Analytical TAC Spain 9 France 3 483 The Netherlands 261 Union 3 800 TAC 3 800 Species : Sole Solea spp. Zone : VIIIc, VIIId, VIIIe, IX and X; Union waters of CECAF 34.1.1 (SOL/8CDE34) Spain 403 Precautionary TAC Portugal 669 Union 1 072 TAC 1 072 Species : Sprat and associated by-catches Sprattus sprattus Zone : IIIa (SPR/03A.) Denmark 15 610 (119) (120) Precautionary TAC Germany 33 (119) (120) Sweden 5 906 (119) (120) Union 21 549 (120) TAC Not established Species : Sprat and associated by-catches Sprattus sprattus Zone : Union waters of IIa and IV (SPR/2AC4-C) Belgium 1 407 (122) (123) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 111 324 (122) (123) Germany 1 407 (122) (123) France 1 407 (122) (123) The Netherlands 1 407 (122) (123) Sweden 1 330 (121) (122) (123) United Kingdom 4 642 (122) (123) Union 122 924 (123) TAC 144 000 Species : Sprat Sprattus sprattus Zone : VIId and VIIe (SPR/7DE.) Belgium 26 Precautionary TAC Denmark 1 674 Germany 26 France 361 The Netherlands 361 United Kingdom 2 702 Union 5 150 TAC 5 150 Species : Spurdog/dogfish Squalus acanthias Zone : Union waters of IIIa (DGS/03A-C.) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Sweden 0 Union 0 TAC 0 Species : Spurdog/dogfish Squalus acanthias Zone : Union waters of IIa and IV (DGS/2AC4-C) Belgium 0 (124) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Denmark 0 (124) Germany 0 (124) France 0 (124) The Netherlands 0 (124) Sweden 0 (124) United Kingdom 0 (124) Union 0 (124) TAC 0 (124) Species : Spurdog/dogfish Squalus acanthias Zone : Union and international waters of I, V, VI, VII, VIII, XII and XIV (DGS/15X14) Belgium 0 (125) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 11 of this Regulation applies. Germany 0 (125) Spain 0 (125) France 0 (125) Ireland 0 (125) The Netherlands 0 (125) Portugal 0 (125) United Kingdom 0 (125) Union 0 (125) TAC 0 (125) Species : Horse mackerel and associated by-catches Trachurus spp. Zone : Union waters of IVb, IVc and VIId (JAX/4BC7D) Belgium 30 (127) (128) Precautionary TAC Denmark 13 228 (127) (128) Germany 1 168 (126) (127) (128) Spain 246 (127) (128) France 1 097 (126) (127) (128) Ireland 832 (127) (128) The Netherlands 7 963 (126) (127) (128) Portugal 28 (127) (128) Sweden 75 (127) (128) United Kingdom 3 148 (126) (127) (128) Union 27 815 (127) TAC 27 815 Species : Horse mackerel and associated by-catches Trachurus spp. Zone : Union waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 11 382 (129) (131) (132) Analytical TAC Germany 8 881 (129) (130) (131) (132) Spain 12 113 (131) (132) France 4 571 (129) (130) (131) (132) Ireland 29 578 (129) (131) (132) The Netherlands 35 635 (129) (130) (131) (132) Portugal 1 167 (131) (132) Sweden 675 (129) (131) (132) United Kingdom 10 710 (129) (130) (131) (132) Union 114 712 (132) TAC 116 912 Species : Horse mackerel Trachurus spp. Zone : VIIIc (JAX/08C.) Spain 16 582 (133) (135) Analytical TAC France 287 (133) Portugal 1 639 (133) (135) Union 18 508 TAC 18 508 Species : Horse mackerel Trachurus spp. Zone : IX (JAX/09.) Spain 9 055 (136) (137) Analytical TAC Portugal 25 945 (136) (137) Union 35 000 TAC 35 000 Species : Horse mackerel Trachurus spp. Zone : X; Union waters of CECAF (138) (JAX/X34PRT) Portugal To be established (139) (140) Precautionary TAC Union To be established (141) TAC To be established (141) Species : Horse mackerel Trachurus spp. Zone : Union waters of CECAF (142) (JAX/341PRT) Portugal To be established (143) (144) Precautionary TAC Union To be established (145) TAC To be established (145) Species : Horse mackerel Trachurus spp. Zone : Union waters of CECAF (146) (JAX/341SPN) Spain To be established (147) Precautionary TAC Union To be established (148) TAC To be established (148) Species : Norway pout and associated by-catches Trisopterus esmarki Zone : IIIa; Union waters of IIa and IV (NOP/2A3A4.) Denmark 103 404 (149) (151) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 20 (149) (150) (151) The Netherlands 76 (149) (150) (151) Union 103 500 (149) (151) TAC Not relevant Species : Norway pout and associated by-catches Trisopterus esmarki Zone : Norwegian waters of IV (NOP/04-N.) Denmark 0 (152) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply United Kingdom 0 (152) Union 0 (152) TAC Not relevant Species : Industrial fish Zone : Norwegian waters of IV (I/F/04-N.) Sweden 0 (153) (154) Precautionary TAC Union 0 (154) TAC Not relevant Species : Other species Zone : Union waters of Vb, VI and VII (OTH/5B67-C) Union Not relevant Precautionary TAC Norway 0 (155) (156) TAC Not relevant Species : Other species Zone : Norwegian waters of IV (OTH/04-N.) Belgium 0 (159) Precautionary TAC Denmark 0 (159) Germany 0 (159) France 0 (159) The Netherlands 0 (159) Sweden Not relevant (157) (159) United Kingdom 0 (159) Union 0 (158) (159) TAC Not relevant Species : Other species Zone : Union waters of IIa, IV and VIa north of 56 ° 30 ² N (OTH/2A46AN) Union Not relevant Precautionary TAC Norway 0 (160) (161) (162) TAC Not relevant (1) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) At least 98 % of landings counted against this quota shall be of sandeel. By-catches of dab, mackerel and whiting to be counted against the remaining 2 % of the quota (OT1/*2A3A4). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : Union waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 0 0 0 0 0 0 0 United Kingdom 0 0 0 0 0 0 0 Germany 0 0 0 0 0 0 0 Sweden 0 0 0 0 0 0 0 Union 0 0 0 0 0 0 0 Total 0 0 0 0 0 0 0 (3) Exclusively for by-catches. No directed fisheries are permitted under this quota. (4) Exclusively for by-catches. No directed fisheries are permitted under this quota. (5) Exclusively for by-catches. No directed fisheries are permitted under this quota. (6) Provisional quota in accordance with Article 1(3) (7) Provisional quota in accordance with Article 1(3). (8) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (9) Special condition: up to 50 % of this amount may be fished in Union waters of IV (HER/*04-C.). (10) Provisional quota in accordance with Article 1(3). (11) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/04A.) and IVb (HER/04B.). (12) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 ° N (HER/*04N-) () Union 0 () Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.). (13) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.). (14) By-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quota for these species. (15) Provisional quota in accordance with Article 1(3). (16) Exclusively for landings of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (17) Provisional quota in accordance with Article 1(3) (18) Exclusively for landings of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (19) Provisional quota in accordance with Article 1(3) (20) Exclusively for landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (21) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a rhumb line running due south from Landguard Point (51 ° 56 ² N, 1 ° 19,1 ² E) to latitude 51 ° 33 ² N and hence due west to a point on the coast of the United Kingdom. (22) Special condition: up to 50 % of this quota may be taken in IVb (HER/*04B.). (23) Provisional quota in accordance with Article 1(3) (24) Reference is to the herring stock in the part of ICES zone VIa which lies east of the meridian of longitude 7 °W and north of the parallel of latitude 55 °N, or west of the meridian of longitude 7 °W and north of the parallel of latitude 56 °N, excluding the Clyde. (25) It shall be prohibited to fish or retain on board any herring in the part of the ICES zones subject to this TAC that lies between 56 ° N and 57 ° 30 ² N, with the exception of a six nautical mile belt measured from the baseline of the United Kingdom's territorial sea. (26) Reference is to the herring stock in VIa south of 56 ° 00 ² N and west of 07 ° 00 ² W. (27) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between:  the Mull of Kintyre (55 °17.9 ²N, 05 °47.8 ²W);  a point at position (55 °04 ²N, 05 °23 ²W) and;  Corsewall Point (55 °00.5 ²N, 05 °09.4 ²W). (28) Article 6 of this Regulation applies. (29) Fixed at the same quantity as determined in accordance with footnote 2. (30) This zone is reduced by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (31) This zone is reduced by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (32) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (33) Provisional quota in accordance with Article 1(3) (34) Exclusively for by-catches. No directed fisheries are permitted under this quota. (35) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (36) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) Union 0 (37) By-catches of haddock, pollack and whiting and saithe are to be counted against the quota for these species. (38) Provisional quota in accordance with Article 1(3). (39) By-catch of cod in the area covered by this TAC may be landed provided that it does not comprise more than 1,5 % of the live weight of the total catch retained on board per fishing trip. (40) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (41) Provisional quota in accordance with Article 1(3) (42) When accidentally caught, this species shall not be harmed. Specimens shall be promptly released. (43) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 1 % of the quota allocated to that Member State, pursuant to Chapter II of Title II of this Regulation. (44) Special condition: of which up to 10 % may be fished in: VI; Union and international waters of Vb; international waters of XII and XIV (ANF/*56-14). (45) Provisional quota in accordance with Article 1(3). (46) Special condition: of which up to 5 % may be fished in VIIIa, VIIIb, VIIId and VIIIe (ANF/*8ABDE). (47) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 1 % of the quota allocated to that Member State, pursuant to Chapter II of Title II of this Regulation. (48) Provisional quota in accordance with Article 1(3). (49) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of IV (HAD/*04N-) Union 0 (50) By-catches of cod, pollack, whiting and saithe are to be counted against the quota for these species. (51) Provisional quota in accordance with Article 1(3). (52) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 5 % of the quota allocated to that Member State, pursuant to Chapter II of Title II of this Regulation. (53) Provisional quota in accordance with Article 1(3). (54) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of IV (WHG/*04N-) Union 0 (55) Provisional quota in accordance with Article 1(3). (56) Article 6 of this Regulation applies. (57) Fixed at the same quantity as determined in accordance with footnote 1. (58) By-catches of cod, haddock and saithe are to be counted against the quota for these species. (59) Provisional quota in accordance with Article 1(3). (60) Within the following overall TAC for the northern stock of hake: 81 846 (61) Transfers of this quota may be effected to Union waters of IIa and IV. However, such transfers shall be notified in advance to the Commission. (62) Within the following overall TAC for the northern stock of hake: 81 846 (63) Transfers of this quota may be effected to Union waters of IIa and IV. However, such transfers must be notified in advance to the Commission. (64) Within the following overall TAC for the northern stock of hake: 81 846 (65) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 1 % of the quota allocated to that Member State, pursuant to Chapter II of Title II of this Regulation. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 55 Spain 2 181 France 2 181 Ireland 273 The Netherlands 27 United Kingdom 1 228 Union 5 947 (66) Transfers of this quota may be effected to IV and Union waters of IIa. However, such transfers must be notified in advance to the Commission. (67) Within the following overall TAC for the northern stock of hake: 81 846 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VI and VII; Union and international waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 3 Spain 2 728 France 4 911 The Netherlands 8 Union 7 650 (68) Provisional quota in accordance with Article 1(3). (69) Provisional quota in accordance with Article 1(3) (70) Transfers of this quota may be effected to VIIIc, IX and X; Union waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (71) Provisional quota in accordance with Article 1(3). (72) Exclusively for by-catches. No directed fisheries are permitted under this quota. (73) Provisional quota in accordance with Article 1(3). (74) Exclusively for by-catches. No directed fisheries are permitted under this quota. (75) Exclusively for by-catches. No directed fisheries are permitted under this quota. (76) Exclusively for by-catches. No directed fisheries are permitted under this quota. (77) Quota may be fished in Union waters of IIIa and Union waters of IIIbcd only. (78) Provisional quota in accordance with Article 1(3). (79) Provisional quota in accordance with Article 1(3). (80) Provisional quota in accordance with Article 1(3). (81) Provisional quota in accordance with Article 1(3). (82) By-catches of cod, haddock, pollack, whiting and saithe are to be counted against the quotas for these species. (83) Provisional quota in accordance with Article 1(3). (84) Article 6 of this Regulation applies. (85) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 metres deep. (86) Fixed at the same quantity as determined in accordance with footnote 2. (87) Provisional quota in accordance with Article 1(3). (88) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) Union 0 (89) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 1 % of the quota allocated to that Member State, pursuant to Chapter II of Title II of this Regulation. (90) Special condition: of which up to 2 % may be fished in: VIIIa, VIIIb, VIIId and VIIIe (POL/*8ABDE). (91) Special condition: of which up to 5 % may be fished in Union waters of VIIIc (POL/*08C.). (92) Provisional quota in accordance with Article 1(3). (93) Provisional quota in accordance with Article 1(3). (94) By-catches of cod, haddock, pollack and whiting are to be counted against the quota for these species. (95) Provisional quota in accordance with Article 1(3). (96) Catches of cuckoo ray (Leucoraja naevus) (RJN/2AC4-C), thornback ray (Raja clavata) (RJC/2AC4-C), blonde ray (Raja brachyura) (RJH/2AC4-C) and spotted ray (Raja montagui) (RJM/2AC4-C) shall be reported separately. (97) By-catch quota. These species shall not comprise more than 25 % by live weight of the catch retained on board per fishing trip. This condition applies only to vessels over 15 metres' length overall. (98) Shall not apply to common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) and starry ray (Amblyraja radiata). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (99) Catches of cuckoo ray (Leucoraja naevus) (RJN/03A-C.), blonde ray (Raja brachyura) (RJH/03A-C.) and spotted ray (Raja montagui) (RJM/03A-C.) shall be reported separately. (100) Shall not apply to common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia), thornback ray (Raja clavata) and starry ray (Amblyraja radiata). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (101) Catches of cuckoo ray (Leucoraja naevus) (RJN/67AKXD), thornback ray (Raja clavata) (RJC/67AKXD), blonde ray (Raja brachyura) (RJH/67AKXD), spotted ray (Raja montagui) (RJM/67AKXD), small-eyed ray (Raja microocellata) (RJE/67AKXD), sandy ray (Raja circularis) (RJI/67AKXD) and shagreen ray (Raja fullonica) (RJF/67AKXD) shall be reported separately. (102) Shall not apply to undulate ray (Raja undulata), common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia), Norwegian skate (Raja (Dipturus) nidarosiensis) and white skate (Raja alba). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (103) Special condition: of which up to 5 % may be fished in Union waters of VIId (SRX/*07D.). Catches of cuckoo ray (Leucoraja naevus) (RJN/*07D.), thornback ray (Raja clavata) (RJC/*07D.), blonde ray (Raja brachyura) (RJH/*07D.), spotted ray (Raja montagui) (RJM/*07D.), small-eyed ray (Raja microocellata) (RJE/*07D.), sandy ray (Raja circularis) (RJI/*07D.) and shagreen ray (Raja fullonica) (RJF/*07D.) shall be reported separately. (104) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.) and small-eyed ray (Raja microocellata) (RJE/07D.) shall be reported separately. (105) Shall not apply to common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia), undulate ray (Raja undulata) and starry ray (Amblyraja radiata). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (106) Special condition: of which up to 5 % may be fished in Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). Catches of Cuckoo ray (Leucoraja naevus) (RJN/*67AKD), thornback ray (Raja clavata) (RJC/*67AKD), blonde ray (Raja brachyura) (RJH/*67AKD), spotted ray (Raja montagui) (RJM/*67AKD) and small-eyed ray (Raja microocellata) (RJE/*67AKD) shall be reported separately. (107) Catches of cuckoo ray (Leucoraja naevus) (RJN/89-C.), blonde ray (Raja brachyura) (RJH/89-C.) and thornback ray (Raja clavata) (RJC/89-C.) shall be reported separately. (108) Shall not apply to undulate ray (Raja undulata),common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) and white skate (Raja alba). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (109) Provisional quota in accordance with Article 1(3). (110) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2014 and in December 2014 (MAC/*2A6.) Denmark 0 4 130 0 0 9 105 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 758 United Kingdom 0 490 0 0 0 Norway 0 0 0 0 0 (111) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the above mentioned quotas, no more than the quantities given below may be taken in the following zones and periods: Union waters of IVa. During the periods from 1 January to 15 February 2014 and from 1 September to 31 December 2014 (MAC/*4A-EN) Norwegian waters of IIa (MAC/*2AN-) Germany 7 877 0 France 5 252 0 Ireland 26 258 0 The Netherlands 11 487 0 United Kingdom 72 212 0 Union 123 086 0 (112) Special condition: quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. (113) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: VIIIb (MAC/*08B.) Spain 2 437 France 16 Portugal 504 (114) Catches taken in IIa (MAC/*02A.) and IVa (MAC/*4A.) shall be reported separately. (115) Provisional quota in accordance with Article 1(3). (116) Quota may be fished in Union waters of IIIa, Subdivisions 22-32 only. (117) Provisional quota in accordance with Article 1(3). (118) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 5 % of the quota allocated to that Member State, pursuant to Chapter II of Title II of this Regulation. (119) At least 95 % of landings counted against this quota shall be of sprat. By-catches of dab, whiting and haddock to be counted against the remaining 5 % of the quota (OTH/*03A.). (120) Provisional quota in accordance with Article 1(3). (121) Including sandeel. (122) At least 98 % of landings counted against this quota shall be of sprat. By-catches of dab and whiting to be counted against the remaining 2 % of the quota (OTH/*2AC4C). (123) Provisional quota in accordance with Article 1(3). (124) Catches taken with longlines of tope shark (Galeorhinus galeus), kitefin shark (Dalatias licha), bird beak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), greater lanternshark (Etmopterus princeps), smooth lanternshark (Etmopterus pusillus), Portuguese dogfish (Centroscymnus coelolepis) and spurdog (Squalus acanthias) are included. When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. (125) Catches taken with longlines of tope shark (Galeorhinus galeus), kitefin shark (Dalatias licha), bird beak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), greater lanternshark (Etmopterus princeps), smooth lanternshark (Etmopterus pusillus), Portuguese dogfish (Centroscymnus coelolepis) and spurdog (Squalus acanthias) are included. When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. (126) Special condition: up to 5 % of this quota fished in division VIId may be accounted for as fished under the quota concerning the zone: Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (JAX/*2A-14). (127) Provisional quota in accordance with Article 1(3). (128) At least 95 % of landings counted against this quota shall be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the quota (OTH/*4BC7D). (129) Special condition: up to 5 % of this quota fished in Union waters of IIa or IVa before 30 June 2014 may be accounted for as fished under the quota concerning the zone of Union waters of IVb, IVc and VIId (JAX/*4BC7D). (130) Special condition: up to 5 % of this quota may be fished in VIId (JAX/*07D.). (131) At least 95 % of landings counted against this quota shall be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the quota (OTH/*2A-14). (132) Provisional quota in accordance with Article 1(3). (133) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98 (), no more than 5 % may consist of horse mackerel between 12 and 15 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (134) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). (135) Special condition: up to 5 % of this quota may be fished in IX (JAX/*09.). (136) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 15 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (137) Special condition: up to 5 % of this quota may be fished in VIIIc (JAX/*08C). (138) Waters adjacent to the Azores. (139) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (140) Article 6 of this Regulation applies. (141) Fixed at the same quantity as determined in accordance with footnote 3. (142) Waters adjacent to Madeira. (143) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (144) Article 6 of this Regulation applies. (145) Fixed at the same quantity as determined in accordance with footnote 3. (146) Waters adjacent to the Canary Islands. (147) Article 6 of this Regulation applies. (148) Fixed at the same quantity as determined in accordance with footnote 2. (149) At least 95 % of landings counted against this quota shall be of Norway pout. By-catches of haddock and whiting to be counted against the remaining 5 % of the quota (OT2/*2A3A4). (150) Quota may be fished in Union waters of ICES zones IIa, IIIa and IV only. (151) Provisional quota in accordance with Article 1(3). (152) Provisional quota in accordance with Article 1(3). (153) By-catches of cod, haddock, pollack, whiting and saithe to be counted against the quotas for these species. (154) Provisional quota in accordance with Article 1(3). (155) Taken with long-lines only. (156) Provisional quota in accordance with Article 1(3). (157) Quota allocated by Norway to Sweden of "other species" at a traditional level. (158) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (159) Provisional quota in accordance with Article 1(3). (160) Limited to IIa and IV (OTH/*2A4-C). (161) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (162) Provisional quota in accordance with Article 1(3). ANNEX IB NORTH EAST ATLANTIC AND GREENLAND ICES SUBAREAS I, II, V, XII AND XIV AND GREENLAND WATERS OF NAFO 1 Species : Snow crab Chionoecetes spp. Zone : Greenland waters of NAFO 1 (PCR/N1GRN.) Ireland 25 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Spain 175 (1) Union 200 (1) TAC Not relevant Species : Herring Clupea harengus Zone : Union, Norwegian and international waters of I and II (HER/1/2-) Belgium 9 (2) Analytical TAC Denmark 9 346 (2) Germany 1 637 (2) Spain 31 (2) France 403 (2) Ireland 2 419 (2) The Netherlands 3 345 (2) Poland 473 (2) Portugal 31 (2) Finland 145 (2) Sweden 3 463 (2) United Kingdom 5 975 (2) Union 27 277 (2) TAC 419 000 Species : Cod Gadus morhua Zone : Norwegian waters of I and II (COD/1N2AB.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Greece 0 Spain 0 Ireland 0 France 0 Portugal 0 United Kingdom 0 Union 0 TAC Not relevant Species : Cod Gadus morhua Zone : Greenland waters of NAFO 1 and Greenland waters of XIV (COD/N1GL14) Germany 1 800 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply United Kingdom 400 (3) Union 2 200 (3) TAC Not relevant Species : Cod Gadus morhua Zone : I and IIb (COD/1/2B.) Germany 7 667 (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Spain 14 260 (6) France 3 718 (6) Poland 3 035 (6) Portugal 2 806 (6) United Kingdom 5 172 (6) Other Member States 250 (4) (6) Union 36 908 (5) TAC Not relevant Species : Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone : Faroese waters of Vb (COD/05B-F.) for cod; (HAD/05-F.) for haddock Germany 0 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 0 (7) United Kingdom 0 (7) Union 0 (7) TAC Not relevant Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of V and XIV (HAL/514GRN) Portugal 118 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Union 118 (8) TAC Not relevant Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of NAFO 1 (HAL/N1GRN.) Union 118 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply TAC Not relevant Species : Grenadiers Macrourus spp. Zone : Greenland waters of V and XIV (GRV/514GRN) Union 65 (10) (11) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply TAC Not relevant Species : Grenadiers Macrourus spp. Zone : Greenland waters of NAFO 1 (GRV/N1GRN.) Union 65 (12) (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply TAC Not relevant Species : Capelin Mallotus villosus Zone : IIb (CAP/02B.) Union 0 Analytical TAC TAC 0 Species : Capelin Mallotus villosus Zone : Greenland waters of V and XIV (CAP/514GRN) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply United Kingdom 0 Sweden 0 Germany 0 All Member States 0 (14) Union 0 (15) TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters of I and II (HAD/1N2AB.) Germany 0 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 0 (16) United Kingdom 0 (16) Union 0 (16) TAC Not relevant Species : Blue whiting Micromesistius poutassou Zone : Faroese waters (WHB/2A4AXF) Denmark 0 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 0 (17) France 0 (17) The Netherlands 0 (17) United Kingdom 0 (17) Union 0 (17) TAC 0 Species : Ling and blue ling Molva molva and molva dypterygia Zone : Faroese waters of Vb (LIN/05B-F.) for ling; (BLI/05B-F.) for blue ling Germany 0 (18) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 0 (18) United Kingdom 0 (18) Union 0 (18) TAC 0 Species : Northern prawn Pandalus borealis Zone : Greenland waters of V and XIV (PRA/514GRN) Denmark 1 295 (19) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 1 295 (19) Union 2 590 (19) TAC Not relevant Species : Northern prawn Pandalus borealis Zone : Greenland waters of NAFO 1 (PRA/N1GRN.) Denmark 1 700 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 1 700 Union 3 400 TAC Not relevant Species : Saithe Pollachius virens Zone : Norwegian waters of I and II (POK/1N2AB.) Germany 0 (20) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 0 (20) United Kingdom 0 (20) Union 0 (20) TAC Not relevant Species : Saithe Pollachius virens Zone : International waters of I and II (POK/1/2INT) Union 0 Analytical TAC TAC Not relevant Species : Saithe Pollachius virens Zone : Faroese waters of Vb (POK/05B-F.) Belgium 0 (21) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 0 (21) France 0 (21) The Netherlands 0 (21) United Kingdom 0 (21) Union 0 (21) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Norwegian waters of I and II (GHL/1N2AB.) Germany 0 (22) (23) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply United Kingdom 0 (22) (23) Union 0 (22) (23) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : International waters of I and II (GHL/1/2INT) Union 0 Precautionary TAC TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of NAFO 1 (GHL/N1GRN.) Germany 1 700 (25) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Union 1 700 (24) (25) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of V and XIV (GHL/514GRN) Germany 3 591 (27) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply United Kingdom 189 (27) Union 3 780 (26) (27) TAC Not relevant Species : Redfish (shallow pelagic) Sebastes spp. Zone : Union and international waters of V; international waters of XII and XIV (RED/51214S) Estonia 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 0 Spain 0 France 0 Ireland 0 Latvia 0 The Netherlands 0 Poland 0 Portugal 0 United Kingdom 0 Union 0 TAC 0 Species : Redfish (deep pelagic) Sebastes spp. Zone : Union and international waters of V; international waters of XII and XIV (RED/51214D) Estonia 93 (28) (29) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 1 883 (28) (29) Spain 331 (28) (29) France 176 (28) (29) Ireland 1 (28) (29) Latvia 34 (28) (29) The Netherlands 1 (28) (29) Poland 170 (28) (29) Portugal 396 (28) (29) United Kingdom 5 (28) (29) Union 3 090 (28) (29) TAC 20 000 (28) (29) Species : Redfish Sebastes spp. Zone : Norwegian waters of I and II (RED/1N2AB.) Germany 0 (30) (31) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Spain 0 (30) (31) France 0 (30) (31) Portugal 0 (30) (31) United Kingdom 0 (30) (31) Union 0 (30) (31) TAC Not relevant Species : Redfish Sebastes spp. Zone : International waters of I and II (RED/1/2INT) Union Not relevant (32) (33) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply TAC 19 300 Species : Redfish (pelagic) Sebastes spp. Zone : Greenland waters of NAFO 1F and Greenland waters of V and XIV (RED/N1G14P) Germany 1 897 (34) (35) (36) (37) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 10 (34) (35) (36) (37) United Kingdom 13 (34) (35) (36) (37) Union 1 920 (34) (35) (36) (37) TAC Not relevant Species : Redfish (demersal) Sebastes spp. Zone : Greenland waters of NAFO 1F and Greenland waters of V and XIV (RED/N1G14D) Germany 1 976 (38) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 10 (38) United Kingdom 14 (38) Union 2 000 (38) TAC Not relevant Species : Redfish Sebastes spp. Zone : Icelandic waters of Va (RED/05A-IS) Belgium 0 (39) (40) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 0 (39) (40) France 0 (39) (40) United Kingdom 0 (39) (40) Union 0 (39) (40) TAC Not relevant Species : Redfish Sebastes spp. Zone : Faroese waters of Vb (RED/05B-F.) Belgium 0 (41) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 0 (41) France 0 (41) United Kingdom 0 (41) Union 0 (41) TAC Not relevant Species : Other species Zone : Norwegian waters of I and II (OTH/1N2AB.) Germany 0 (42) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 0 (42) United Kingdom 0 (42) Union 0 (42) TAC Not relevant Species : Other species (43) Zone : Faroese waters of Vb (OTH/05B-F.) Germany 0 (44) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 0 (44) United Kingdom 0 (44) Union 0 (44) TAC Not relevant Species : Flatfish Zone : Faroese waters of Vb (FLX/05B-F.) Germany 0 (45) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 0 (45) United Kingdom 0 (45) Union 0 (45) TAC Not relevant (1) Fishing is prohibited between 1 January and 31 March in Greenland waters of NAFO Subarea 1 North of 64 ° 15 N. (2) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area, Union waters, Faroese waters, Norwegian waters, the fishery zone around Jan Mayen, the fishery protection zone around Svalbard. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) 0 (3) May not be fished between 1 April and 31 May 2014. May be fished only in Greenland waters of NAFO 1F and ICES XIV in at least 2 of the following 4 areas: Geographical area Geographical limits 1. NAFO 1F West of 44 °00 ²W and South of 60 °45 ²N 2. ICES XIVb East of 44 °00 ²W and South of 62 °30 ²N 3. ICES XIVb North of 62 °30 ²N and West of 35 °15 ²W 4. ICES XIVb East of 35 °15 ²W and South of 67 °00 ²N (4) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (5) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island and the associated by-catches of haddock are entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (6) By-catches of haddock may represent up to 19 % per haul. The by-catch quantities of haddock are in addition to the quota for cod. (7) Provisional quota in accordance with Article 1(3). (8) Provisional quota in accordance with Article 1(3). (9) Provisional quota in accordance with Article 1(3). (10) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514GRN) and rough-head grenadier (Macrourus berglax) (RHG/514GRN) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (11) Provisional quota in accordance with Article 1(3). (12) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/N1GRN.) and rough-head grenadier (Macrourus berglax) (RHG/N1GRN.) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (13) Provisional quota in accordance with Article 1(3). (14) Member States may access the "All Member States" quota only once they have exhausted their own quota. However, Member States with more than 10 % of the Union quota shall not access the "All Member States" quota at all. (15) To be fished from 1 January until 30 April 2014. (16) Provisional quota in accordance with Article 1(3). (17) Provisional quota in accordance with Article 1(3). (18) Provisional quota in accordance with Article 1(3). (19) Provisional quota in accordance with Article 1(3). (20) Provisional quota in accordance with Article 1(3). (21) Provisional quota in accordance with Article 1(3). (22) Exclusively for by-catches. No directed fisheries are permitted under this quota. (23) Provisional quota in accordance with Article 1(3). (24) To be fished South of 68 ° N. (25) Provisional quota in accordance with Article 1(3). (26) To be fished by no more than 6 vessels at the same time. (27) Provisional quota in accordance with Article 1(3). (28) May only be taken within the area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 °45 ²N 28 °30 ²W 2 62 °50 ²N 25 °45 ²W 3 61 °55 ²N 26 °45 ²W 4 61 °00 ²N 26 °30 ²W 5 59 °00 ²N 30 °00 ²W 6 59 °00 ²N 34 °00 ²W 7 61 °30 ²N 34 °00 ²W 8 62 °50 ²N 36 °00 ²W 9 64 °45 ²N 28 °30 ²W (29) May not be fished from 1 January to 9 May 2014. (30) Exclusively for by-catches. No directed fisheries are permitted under this quota. (31) Provisional quota in accordance with Article 1(3). (32) The fishery may only take place within the period from 1 July to 31 December 2014. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. The Commission shall inform Member States of the date on which the Secretariat of NEAFC has notified NEAFC Contracting Parties that the TAC has been fully utilised. From that date Member States shall prohibit directed fishery for redfish by vessels flying their flag. (33) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. (34) May only be fished as deep pelagic redfish by pelagic trawl from 10 May to 31 December 2014. (35) May only be fished in Greenland waters within the Redfish Conservation Area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 °45 ²N 28 °30 ²W 2 62 °50 ²N 25 °45 ²W 3 61 °55 ²N 26 °45 ²W 4 61 °00 ²N 26 °30 ²W 5 59 °00 ²N 30 °00 ²W 6 59 °00 ²N 34 °00 ²W 7 61 °30 ²N 34 °00 ²W 8 62 °50 ²N 36 °00 ²W 9 64 °45 ²N 28 °30 ²W (36) Special condition: this quota may also be fished in international waters of the Redfish Conservation Area mentioned above (RED/*5-14P). (37) Provisional quota in accordance with Article 1(3). (38) May only be fished by trawl, and only North and West of the line defined by the following coordinates: Point Latitude Longitude 1 59 °15 ²N 54 °26 ²W 2 59 °15 ²N 44 °00 ²W 3 59 °30 ²N 42 °45 ²W 4 60 °00 ²N 42 °00 ²W 5 62 °00 ²N 40 °30 ²W 6 62 °00 ²N 40 °00 ²W 7 62 °40 ²N 40 °15 ²W 8 63 °09 ²N 39 °40 ²W 9 63 °30 ²N 37 °15 ²W 10 64 °20 ²N 35 °00 ²W 11 65 °15 ²N 32 °30 ²W 12 65 °15 ²N 29 °50 ²W (39) Including unavoidable by-catches (cod not allowed). (40) May only be fished between July and December 2014. (41) Provisional quota in accordance with Article 1(3). (42) Exclusively for by-catches. No directed fisheries are permitted under this quota. (43) Excluding fish species of no commercial value. (44) Provisional quota in accordance with Article 1(3). (45) Provisional quota in accordance with Article 1(3). ANNEX IC NORTH WEST ATLANTIC NAFO CONVENTION AREA All TACs and associated conditions are adopted in the framework of NAFO. Species : Cod Gadus morhua Zone : NAFO 2J3KL (COD/N2J3KL) Union 0 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply TAC 0 (1) Species : Cod Gadus morhua Zone : NAFO 3NO (COD/N3NO.) Union 0 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 0 (3) Species : Cod Gadus morhua Zone : NAFO 3M (COD/N3M.) Estonia 161 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 676 Latvia 161 Lithuania 161 Poland 552 Spain 2 077 France 290 Portugal 2 850 United Kingdom 1 353 Union 8 281 TAC 14 521 Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 2J3KL (WIT/N2J3KL) Union 0 (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 0 (4) Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 3NO (WIT/N3NO.) Union 0 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply TAC 0 (5) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3M (PLA/N3M.) Union 0 (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply TAC 0 (6) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3LNO (PLA/N3LNO.) Union 0 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply TAC 0 (7) Species : Shortfin squid Illex illecebrosus Zone : NAFO sub-zones 3 and 4 (SQI/N34.) Estonia 128 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Latvia 128 (8) Lithuania 128 (8) Poland 227 (8) Union Not relevant (8) (9) TAC 34 000 Species : Yellowtail flounder Limanda ferruginea Zone : NAFO 3LNO (YEL/N3LNO.) Union 0 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply TAC 17 000 Species : Capelin Mallotus villosus Zone : NAFO 3NO (CAP/N3NO.) Union 0 (11) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply TAC 0 (11) Species : Northern prawn Pandalus borealis Zone : NAFO 3L (12) (PRA/N3L.) Estonia 48 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Latvia 48 Lithuania 48 Poland 48 Spain 38 Portugal 10 Union 240 TAC 4 300 Species : Northern prawn Pandalus borealis Zone : NAFO 3M (13) (PRA/*N3M.) TAC Not relevant (14) (15) Analytical TAC Species : Greenland halibut Reinhardtius hippoglossoides Zone : NAFO 3LMNO (GHL/N3LMNO) Estonia 310 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 317 Latvia 43 Lithuania 22 Spain 4 243 Portugal 1 774 Union 6 709 TAC 11 442 Species : Skate Rajidae Zone : NAFO 3LNO (SKA/N3LNO.) Estonia 283 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Lithuania 62 Spain 3 403 Portugal 660 Union 4 408 TAC 7 000 Species : Redfish Sebastes spp. Zone : NAFO 3LN (RED/N3LN.) Estonia 346 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 238 Latvia 346 Lithuania 346 Union 1 276 TAC 7 000 Species : Redfish Sebastes spp. Zone : NAFO 3M (RED/N3M.) Estonia 1 571 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Germany 513 (16) Latvia 1 571 (16) Lithuania 1 571 (16) Spain 233 (16) Portugal 2 354 (16) Union 7 813 (16) TAC 6 500 (16) Species : Redfish Sebastes spp. Zone : NAFO 3O (RED/N3O.) Spain 1 771 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Portugal 5 229 Union 7 000 TAC 20 000 Species : Redfish Sebastes spp. Zone : NAFO Subarea 2, Divisions 1F and 3K (RED/N1F3K.) Latvia 0 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Lithuania 0 (17) Union 0 (17) TAC 0 (17) Species : White hake Urophycis tenuis Zone : NAFO 3NO (HKW/N3NO.) Spain 255 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Portugal 333 Union 588 (18) TAC 1 000 (1) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007 (). (2) Council Regulation (EC) No 1386/2007 of 22 October 2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation (OJ L 318, 5.12.2007, p. 1). (3) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits of a maximum of 1 000 kg or 4 %, whichever is greater. (4) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (5) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (6) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (7) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (8) To be fished between 1 July and 31 December 2014. (9) No specified Unions share. The following tonnage is available to Canada and the Member States of the Union except Estonia, Latvia, Lithuania and Poland: 611 (10) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (11) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (12) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 (13) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 Moreover, fishing for shrimp is prohibited from 1 June to 31 December 2014 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 55 ² 0 45 ° 00 ² 0 2 47 ° 30 ² 0 44 ° 15 ² 0 3 46 ° 55 ² 0 44 ° 15 ² 0 4 46 ° 35 ² 0 44 ° 30 ² 0 5 46 ° 35 ² 0 45 ° 40 ² 0 6 47 ° 30 ² 0 45 ° 40 ² 0 7 47 ° 55 ² 0 45 ° 00 ² 0 (14) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue fishing authorisations for their fishing vessels engaging in this fishery and shall notify those authorisations to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1224/2009. Member State Maximum number of vessels Maximum number of fishing days Denmark 0 0 Estonia 0 0 Spain 0 0 Latvia 0 0 Lithuania 0 0 Poland 0 0 Portugal 0 0 (15) No directed fisheries are permitted. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (16) This quota is subject to compliance with the TAC as shown, which is established for this stock for all NAFO Contracting Parties. Within that TAC, no more than the following mid-term limit may be fished before 1 July 2014: 3 250 Upon exhaustion of the TAC or the mid-term limit, the directed fishery for this stock shall be stopped irrespective of the level of catches. (17) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (18) Where, in accordance with footnote 27 of Annex IA of the NAFO Conservation and Enforcement Measures, a positive vote by the Contracting Parties confirms the TAC to be 2 000 tonnes, the corresponding Union and Member State quotas for 2014 shall be deemed to be as below: Spain 509 Portugal 667 Union 1 176 ANNEX ID HIGHLY MIGRATORY FISH  ALL AREAS TACs in these areas are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT. Species : Bluefin tuna Thunnus thynnus Zone : Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE45WM) Cyprus 69,44 (4) (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Greece 129,07 (7) Spain 2 504,45 (2) (4) (7) France 2 471,23 (2) (3) (4) (7) Croatia 390,59 (6) (7) Italy 1 950,42 (4) (5) (7) Malta 160,02 (4) (7) Portugal 235,5 (7) Other Member States 27,93 (1) (7) Union 7 938,65 (2) (3) (4) (5) (7) TAC 13 400 Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, North of 5 ° N (SWO/AN05N) Spain 6 886,05 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Portugal 1 325,88 (9) Other Member States 135,58 (8) (9) Union 8 347,51 TAC 13 700 Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, South of 5 ° N (SWO/AS05N) Spain 4 699,18 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Portugal 442,52 (10) Union 5 141,70 TAC 15 000 Species : Northern albacore Thunnus alalunga Zone : Atlantic Ocean, north of 5 ° N (ALB/AN05N) Ireland 2 698,68 (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Spain 13 756,51 (13) France 6 972,79 (13) United Kingdom 334,08 (13) Portugal 2 772,87 (13) Union 26 534,93 (11) TAC 28 000 Species : Southern albacore Thunnus alalunga Zone : Atlantic Ocean, south of 5 ° N (ALB/AS05N) Spain 724,69 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 238,16 Portugal 507,15 Union 1 470,0 TAC 24 000 Species : Bigeye tuna Thunnus obesus Zone : Atlantic Ocean (BET/ATLANT) Spain 16 741,74 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 7 927,83 Portugal 4 797,54 Union 29 467,10 TAC 85 000 Species : Blue marlin Makaira nigricans Zone : Atlantic Ocean (BUM/ATLANT) Spain 27,2 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply France 397,6 Portugal 55,2 Union 480,0 TAC 1 985 Species : White marlin Tetrapturus albidus Zone : Atlantic Ocean (WHM/ATLANT) Spain 30,5 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Portugal 19,5 Union 50,0 TAC 355 (1) Except Cyprus, Greece, Spain, France, Croatia, Italy, Malta and Portugal, and exclusively as by-catch. (2) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 382,93 France 172,77 Union 555,71 (3) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): France 100,00 Union 100,00 (4) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 50,09 France 49,42 Italy 39,01 Cyprus 3,20 Malta 4,71 Union 146,43 (5) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 39,01 Union 39,01 (6) Special Condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV for farming purposes (BFT/*8303F): Croatia 351,53 Union 351,53 (7) By derogation from Article 7(2) of Regulation (EC) 302/2009, purse seine fishing for bluefin tuna shall be authorised in the Eastern Atlantic and Mediterranean from 26 May to 24 June 2014 included. (8) Except Spain and Portugal, and exclusively as by-catch. (9) Special condition: up to 2,39 % of this amount may be fished in the Atlantic Ocean, South of 5 ° N (SWO/*AS05N). (10) Special condition: up to 3,86 % of this amount may be fished in the Atlantic Ocean, North of 5 ° N (SWO/*AN05N). (11) The number of Union vessels fishing for northern albacore as a target species, in accordance with Article 12 of Regulation (EC) No 520/2007 (), shall be as follows: 1 253 (12) Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species (OJ L 123, 12.5.2007, p. 3). (13) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for northern albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007: Member State Maximum number of vessels Ireland 50,00 Spain 730,00 France 151,00 United Kingdom 12,00 Portugal 310,00 ANNEX IE ANTARCTIC CCAMLR CONVENTION AREA These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Union's share is undetermined. Catches are monitored by the Secretariat of CCAMLR, which will communicate when fishing shall cease due to TAC exhaustion. Unless specified otherwise, these TACs are applicable for the period from 1 December 2013 to 30 November 2014. Species : Mackerel icefish Champsocephalus gunnari Zone : FAO 48.3 Antarctic (ANI/F483.) TAC 4 635 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Mackerel icefish Champsocephalus gunnari Zone : FAO 58.5.2 Antarctic (1) (ANI/F5852.) TAC 1 267 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Blackfin icefish Chaenocephalus aceratus Zone : FAO 48.3 Antarctic (SSI/F483.) TAC 2 200 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Unicorn icefish Channichthys rhinoceratus Zone : FAO 58.5.2 Antarctic (LIC/F5852.) TAC 150 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Patagonian toothfish Dissostichus eleginoides Zone : FAO 48.3 Antarctic (TOP/F483.) TAC 2 400 (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Management Area A: 48 ° W to 43 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483A) 0 Management Area B: 43 ° 30 ² W to 40 ° W  52 ° 30 ² S to 56 ° S (TOP/*F483B) 720 Management Area C: 40 ° W to 33 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483C) 1 680 Species : Patagonian toothfish Dissostichus eleginoides Zone : FAO 48.4 Antarctic North (TOP/F484N.) TAC 45 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Antarctic toothfish Dissostichus mawsoni Zone : FAO 48.4 Antarctic South (TOA/F484S.) TAC 24 (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Patagonian toothfish Dissostichus eleginoides Zone : FAO 58.5.2 Antarctic (TOP/F5852.) TAC 2 730 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Krill Euphausia superba Zone : FAO 48 (KRI/F48.) TAC 5 610 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Special conditions: Within the limit of a total combined catch of 620 000 tonnes, no more than the quantities given below may be taken in the subareas specified: Division 48.1 (KRI/*F481.) 155 000 Division 48.2 (KRI/*F482.) 279 000 Division 48.3 (KRI/*F483.) 279 000 Division 48.4 (KRI/*F484.) 93 000 Species : Krill Euphausia superba Zone : FAO 58.4.1 Antarctic (KRI/F5841.) TAC 440 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.1 west of 115 ° E (KRI/*F-41W) 277 000 Division 58.4.1 east of 115 ° E (KRI/*F-41E) 163 000 Species : Krill Euphausia superba Zone : FAO 58.4.2 Antarctic (KRI/F5842.) TAC 2 645 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.2 west of 55 ° E (KRI/*F-42W) 260 000 Division 58.4.2 east of 55 ° E (KRI/*F-42E) 192 000 Species : Humped rockcod Gobionotothen gibberifrons Zone : FAO 48.3 Antarctic (NOG/F483.) TAC 1 470 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Grey rockcod Lepidonotothen squamifrons Zone : FAO 48.3 Antarctic (NOS/F483.) TAC 300 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Grey rockcod Lepidonotothen squamifrons Zone : FAO 58.5.2 Antarctic (NOS/F5852.) TAC 80 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Grenadiers Macrourus spp. Zone : FAO 58.5.2 Antarctic (GRV/F5852.) TAC 360 (11) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Grenadiers Macrourus spp. Zone : FAO 48.3 Antarctic (GRV/F483.) TAC 120 (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Marbled rockcod Notothenia rossii Zone : FAO 48.3 Antarctic (NOR/F483.) TAC 300 (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Crabs Paralomis spp. Zone : FAO 48.3 Antarctic (PAI/F483.) TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : South Georgia icefish Pseudochaenichthys georgianus Zone : FAO 48.3 Antarctic (SGI/F483.) TAC 300 (14) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Skates and rays Rajiformes Zone : FAO 58.5.2 Antarctic (SRX/F5852.) TAC 120 (15) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Skates and rays Rajiformes Zone : FAO 48.3 Antarctic (SRX/F483.) TAC 120 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Other species Zone : FAO 58.5.2 Antarctic (OTH/F5852.) TAC 50 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. (1) For the purpose of this TAC, the area open to the fishery is specified as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line:  starting at the point where the meridian of longitude 72 ° 15 ² E intersects the Australia-France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 ° 25 ² S,  then east along that parallel to its intersection with the meridian of longitude 74 ° E,  then northeasterly along the geodesic to the intersection of the parallel of latitude 52 ° 40 ² S and the meridian of longitude 76 ° E,  then north along the meridian to its intersection with the parallel of latitude 52 ° S,  then northwesterly along the geodesic to the intersection of the parallel of latitude 51 ° S with the meridian of longitude 74 ° 30 ² E, and  then southwesterly along the geodesic to the point of commencement. (2) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (3) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (4) This TAC is applicable for longline fishery for the period from 16 April to 31 August 2014 and for pot fishery for the period from 1 December 2013 to 30 November 2014. (5) This TAC is applicable within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W. (6) This TAC is applicable within the area bounded by latitudes 57 ° 20 ² S and 60 ° 00 ² S and by longitudes 24 ° 30 ² W and 29 ° 00 ² W. (7) This TAC is applicable for west of 79 ° 20 ² E only. Fishing east of this meridian within this zone is prohibited. (8) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (9) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (10) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (11) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (12) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (13) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (14) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (15) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (16) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (17) Exclusively for by-catches. No directed fisheries are permitted under this TAC. ANNEX IF SOUTH-EAST ATLANTIC OCEAN SEAFO CONVENTION AREA These TACs are not allocated to the members of SEAFO and hence the Union's share is undetermined. Catches are monitored by the Secretariat of SEAFO, who will communicate when fishing shall cease due to TAC exhaustion. Species : Alfonsinos Beryx spp. Zone : SEAFO (ALF/SEAFO) TAC 200 Precautionary TAC Species : Deep-sea red crab Chaceon spp. Zone : SEAFO Sub-Division B1 (1) (GER/F47NAM) TAC 200 Precautionary TAC Species : Deep-sea red crab Chaceon spp. Zone : SEAFO, excluding Sub-Division B1 (GER/F47X) TAC 200 Precautionary TAC Species : Patagonian toothfish Dissostichus eleginoides Zone : SEAFO Sub-Area D (TOP/F47D) TAC 276 Precautionary TAC Species : Orange roughy Hoplostethus atlanticus Zone : SEAFO Sub-Division B1 (2) (ORY/F47NAM) TAC 0 Precautionary TAC Species : Orange roughy Hoplostethus atlanticus Zone : SEAFO, excluding Sub-Division B1 (ORY/F47X) TAC 50 Precautionary TAC (1) For the purpose of this TAC, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (2) For the purpose of this Annex, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. ANNEX IG SOUTHERN BLUEFIN TUNA  ALL AREAS Species : Southern bluefin tuna Thunnus maccoyii Zone : All areas (SBF/F41-81) Union 10 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 12 449 (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. ANNEX IH WCPFC CONVENTION AREA Species : Swordfish Xiphias gladius Zone : WCPFC Convention Area south of 20 ° S (SWO/F7120S) Union 3 170,36 Precautionary TAC TAC Not relevant ANNEX IJ SPRFMO CONVENTION AREA Species : Jack mackerel Trachurus murphyi Zone : SPRFMO Convention Area (CJM/SPRFMO) Germany 7 808,07 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply The Netherlands 8 463,14 (1) Lithuania 5 433,05 (1) Poland 9 341,74 (1) Union 31 046 (1) TAC Not relevant (1) Provisional quota pending the outcome of the second annual meeting of the SPRFMO Commission scheduled on 27-31 January 2014. ANNEX IIA FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF CERTAIN COD, PLAICE AND SOLE STOCKS IN ICES DIVISIONS IIIA, VIA, VIIA, VIID, ICES SUBAREA IV AND UNION WATERS OF ICES DIVISIONS IIA AND VB 1. Scope 1.1. This Annex shall apply to Union vessels carrying on board or deploying any of the gears referred to in point 1 of Annex I to Regulation (EC) No 1342/2008 and present in any of the geographical areas specified in point 2 of this Annex. 1.2. This Annex shall not apply to vessels of less than 10 metres' length overall. Those vessels shall not be required to carry fishing authorisations issued in accordance with Article 7 of Regulation (EC) No 1224/2009. Member States concerned shall assess the fishing effort of those vessels by effort groups to which they belong, using appropriate sampling methods. During 2014, the Commission shall seek scientific advice for evaluating the effort deployment of those vessels, with a view to their future inclusion into the effort regime. 2. Regulated gears and geographical areas For the purposes of this Annex, the gear groupings referred to in point 1 of Annex I to Regulation (EC) No 1342/2008 ("regulated gear") and the groupings of geographical areas referred to in point 2 of that Annex shall apply. 3. Authorisations If a Member State deems so appropriate in order to reinforce the sustainable implementation of this effort regime, it may introduce a prohibition to fish with a regulated gear in any of the geographical areas to which this Annex applies by any of vessels flying its flag which has no record of such fishing activity, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in that area. 4. Maximum allowable fishing effort 4.1. The maximum allowable effort referred to in Article 12(1) of Regulation (EC) No 1342/2008 and in Article 9(2) of Regulation (EC) No 676/2007 for the 2014 management period, i.e. from 1 February 2014 to 31 January 2015, for each of the effort groups of each Member State is set out in Appendix 1 to this Annex. 4.2. The maximum levels of annual fishing effort set in accordance with Regulation (EC) No 1954/2003 (1) shall not affect the maximum allowable fishing effort set in this Annex. 5. Management 5.1. Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 9 of Regulation (EC) No 676/2007, Article 4 and Articles 13 to 17 of Regulation (EC) No 1342/2008 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 5.2. A Member State may establish management periods for allocating all or parts of the maximum allowable effort to individual vessels or groups of vessels. In such case, the number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. During any such management periods, the Member State concerned may reallocate effort between individual vessels or groups of vessels. 5.3. If a Member State authorises vessels flying its flag to be present within an area by hours, it shall continue measuring the consumption of days in accordance with the conditions referred to in point 5.1. Upon request by the Commission, the Member State concerned shall demonstrate its precautionary measures taken to avoid an excessive consumption of effort within the area due to a vessel terminating presences in the area before the end of a 24-hour period. 6. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood, for the purpose of cod management, as each of the geographical areas referred to in point 2 of this Annex. 7. Communication of relevant data Member States shall transmit to the Commission the data on fishing effort deployed by their fishing vessels in accordance with Articles 33 and 34 of Regulation (EC) No 1224/2009. These data shall be transmitted via the Fisheries Data Exchange System or any future data collection system implemented by the Commission. (1) Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources (OJ L 289, 7.11.2003, p. 1). Appendix 1 to Annex IIA Maximum allowable fishing effort in kilowatt days (a) Kattegat: Regulated gear DK DE SE TR1 197 929 4 212 16 610 TR2 830 041 5 240 327 506 TR3 441 872 0 490 BT1 0 0 0 BT2 0 0 0 GN 115 456 26 534 13 102 GT 22 645 0 22 060 LL 1 100 0 25 339 (b) Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat; ICES subarea IV and Union waters of ICES division IIa; ICES division VIId: Regulated gear BE DK DE ES FR IE NL SE UK TR1 895 3 385 928 954 390 1 409 1 505 354 157 257 266 172 064 6 185 460 TR2 193 676 2 841 906 357 193 0 6 496 811 10 976 748 027 604 071 5 127 906 TR3 0 2 545 009 257 0 101 316 0 36 617 1 024 8 482 BT1 1 427 574 1 157 265 29 271 0 0 0 999 808 0 1 739 759 BT2 5 401 395 79 212 1 375 400 0 1 202 818 0 28 307 876 0 6 116 437 GN 163 531 2 307 977 224 484 0 342 579 0 438 664 74 925 546 303 GT 0 224 124 467 0 4 338 315 0 0 48 968 14 004 LL 0 56 312 0 245 125 141 0 0 110 468 134 880 (c) ICES division VIIa: Regulated gear BE FR IE NL UK TR1 0 48 193 33 539 0 339 592 TR2 10 166 744 475 649 0 1 086 399 TR3 0 0 1 422 0 0 BT1 0 0 0 0 0 BT2 843 782 0 514 584 200 000 111 693 GN 0 471 18 255 0 5 970 GT 0 0 0 0 158 LL 0 0 0 0 70 614 (d) ICES division VIa and Union waters of ICES division Vb: Regulated gear BE DE ES FR IE UK TR1 0 9 320 249 152 1 057 828 428 820 1 033 273 TR2 0 0 0 34 926 14 371 2 972 845 TR3 0 0 0 0 273 16 027 BT1 0 0 0 0 0 117 544 BT2 0 0 0 0 3 801 4 626 GN 0 35 442 13 836 302 917 5 697 213 454 GT 0 0 0 0 1 953 145 LL 0 0 1 402 142 184 354 4 250 630 040 ANNEX IIB FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NORWAY LOBSTER STOCKS IN ICES DIVISIONS VIIIC AND IXA EXCLUDING THE GULF OF CÃ DIZ CHAPTER I General provisions 1. Scope This Annex shall apply to Union vessels of 10 metres' length overall or more carrying on board or deploying trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm or bottom longlines in accordance with Regulation (EC) No 2166/2005, and present in ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz. 2. Definitions For the purposes of this Annex: (a) 'gear grouping' means the grouping consisting of the following two gear categories: (i) trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and (ii) gill-nets of mesh size equal to or larger than 60 mm and bottom longlines; (b) 'regulated gear' means any of the two gear categories belonging to the gear grouping; (c) 'area' means ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz; (d) '2014 management period' means the period from 1 February 2014 to 31 January 2015; (e) 'special conditions' means the special conditions set out in point 6.1. 3. Limitation in activity Without prejudice to Article 29 of Regulation (EC) No 1224/2009, each Member State shall ensure that, when carrying on board any regulated gear, Union vessels flying its flag shall be present within the area for no more than the number of days specified in Chapter III of this Annex. CHAPTER II Authorisations 4. Authorised vessels 4.1. A Member State shall not authorise fishing with a regulated gear in the area by any of vessels flying its flag which have no record of such fishing activity in the years 2002 to 2013 in the area, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 4.2. A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with a regulated gear, unless the vessel is allocated a quota after a transfer as permitted in accordance with Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea in accordance with point 11 or 12 of this Annex. CHAPTER III Number of days present within the area allocated to union vessels 5. Maximum number of days 5.1. During the 2014 management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. 5.2. If a vessel is able to demonstrate that its hake catches represent less than 4 % of the total live weight of fish caught in a given fishing trip, the flag Member State of the vessel shall be allowed not to count the days at sea associated with that fishing trip against the applicable maximum number of days at sea as set out in Table I. 6. Special conditions for the allocation of days 6.1. For the purposes of fixing the maximum number of days at sea an Union vessel may be authorised by its flag Member State to be present within the area, the following special conditions shall apply in accordance with Table I: (a) the total landings of hake in the year 2011 or 2012 made by the vessel concerned shall represent less than 5 tonnes according to the landings in live weight; and (b) the total landings of Norway lobster in the year 2011 or 2012 made by the vessel concerned shall represent less than 2,5 tonnes according to the landings in live weight. 6.2. If a vessel benefits from an unlimited number of days as a result of its compliance with the special conditions, the vessel's landings in the 2014 management period shall not exceed 5 tonnes of the total landings in live weight of hake and 2,5 tonnes of the total landings in live weight of Norway lobster. 6.3. When either of the special conditions is not met by a vessel, that vessel shall, with immediate effect, no longer be entitled to the allocation of days corresponding to the given special condition. 6.4. The application of the special conditions referred to in point 6.1. may be transferred from one vessel to one or more other vessels which replace that vessel in the fleet, provided that the replacing vessel uses similar gear and does not have in any year of its operation a record of landings of hake and Norway lobster higher than the quantities specified in point 6.1. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Special condition Regulated gear Maximum number of days Bottom trawls, Danish seines and similar trawls of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom longlines ES 127 FR 121 PT 126 6.1.(a) and 6.1.(b) Bottom trawls, Danish seines and similar trawls of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom longlines Unlimited 7. Kilowatt day system 7.1. A Member State may manage its fishing effort allocations in accordance with a kilowatt days system. Through that system it may authorise any vessel concerned by any regulated gear and special conditions as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear and to the special conditions is respected. 7.2. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear and, where applicable, the special conditions. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if point 7.1. were not applied. For as long as the number of days is unlimited according to Table I, the relevant number of days the vessel would benefit from is 360. 7.3. A Member State wishing to benefit from the system referred to in point 7.1. shall submit a request to the Commission, with reports in electronic format containing, for the regulated gear and special conditions as laid down in Table I, the details of the calculation based on: (a) list of vessels authorised to fish by indicating their Union fishing fleet register number (CFR) and their engine power; (b) track record of 2011 and 2012 for such vessels reflecting the catch composition defined in the special condition referred to in point 6.1.(a) or (b), if these vessels are qualified for such special conditions; (c) the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 7.1. 7.4. On the basis of that request, the Commission shall assess whether the conditions referred to in point 7 are complied with and, where applicable, may authorise that Member State to benefit from the system referred to in point 7.1. 8. Allocation of additional days for permanent cessation of fishing activities 8.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place between 1 February 2013 and 31 January 2014 either in accordance with Article 23 of Regulation (EC) No 1198/2006 (1) or Regulation (EC) No 744/2008 (2). Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. 8.2. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the regulated gear shall be divided by the effort expended by all vessels using that gear during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from that calculation shall be rounded to the nearest whole day. 8.3. Points 8.1. and 8.2. shall not apply where a vessel has been replaced in accordance with point 3 or 6.4., or when the withdrawal has already been used in previous years to obtain additional days at sea. 8.4. A Member State wishing to benefit from the allocations referred to in point 8.1. shall submit a request to the Commission, by 15 June 2014, with reports in electronic format containing, for the gear grouping and special conditions as laid down in Table I, the details of the calculation based on: (a) lists of withdrawn vessels with their Union fishing fleet register number (CFR) and their engine power; (b) the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears and, if necessary, special conditions. 8.5. On the basis of such a request by a Member State the Commission may, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5.1. for that Member State. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 8.6. During the 2014 management period, a Member State may re-allocate those additional days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. Additional days stemming from a withdrawn vessel that benefited from a special condition referred to in point 6.1.(a) or (b) may not be allocated to a vessel remaining active that does not benefit from a special condition. 8.7. When the Commission allocates additional days at sea due to a permanent cessation of fishing activities during the 2014 management period, the maximum number of days per Member State and gear shown in Table I shall be adjusted accordingly for the 2014 management period. 9. Allocation of additional days for enhanced scientific observer coverage 9.1. Three additional days on which a vessel may be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and shall go beyond the requirements on data collection, as laid down in Regulation (EC) No 199/2008 (3) and its implementing rules for national programmes. 9.2. Scientific observers shall be independent from the owner, the master of the vessel and any crew member. 9.3. A Member State wishing to benefit from the allocations referred to in point 9.1. shall submit a description of its enhanced scientific observer coverage programme to the Commission for approval. 9.4. On the basis of that description, and after consultation with STECF, the Commission may, by means of implementing acts, allocate the Member State concerned a number of days additional to that referred to in point 5.1. for that Member State and for the vessels, the area and gear concerned by the enhanced programme of scientific observers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 9.5. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State concerned wishes to continue its application without changes, it shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. CHAPTER IV Management 10. General obligation Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 8 of Regulation (EC) No 2166/2005 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 11. Management periods 11.1. A Member State may divide the days present within the area set out in Table I into management periods of durations of one or more calendar months. 11.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. 11.3. Where a Member State authorises vessels flying its flag to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 10. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area before the end of a 24-hour period. CHAPTER V Exchanges of fishing effort allocations 12. Transfer of days between fishing vessels flying the flag of a member state 12.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area, provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Union fishing fleet register. 12.2. The total number of days present within the area transferred in accordance with point 12.1., multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years 2011 and 2012 multiplied by the engine power in kilowatts of that vessel. 12.3. The transfer of days as described in point 12.1. shall be permitted between vessels operating with any regulated gear and during the same management period. 12.4. The transfer of days is only permitted for vessels benefiting from an allocation of fishing days without special conditions. 12.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. The format of spreadsheets for the collection and transmission of information referred to in this point may be established by the Commission, by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 13. Transfer of days between fishing vessels flying the flag of different member states Member States may permit the transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.1. and 4.2. and 12 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission, before the transfer takes place, of the details of the transfer, including the number of days to be transferred, the fishing effort and, where applicable, the fishing quotas relating thereto. CHAPTER VI Reporting obligations 14. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area specified in point 2 of this Annex. 15. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kilowatt days. 16. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with data specified in point 15 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send to the Commission detailed information on effort allocated and consumed covering all or parts of the 2013 and 2014 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by year Member State Gear Year Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by year Name of field Maximum number of characters/digits Alignment (4) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (3) Year 4 Either 2006 or 2007 or 2008 or 2009 or 2010 or 2011 or 2012 or 2013 or 2014 (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 January until 31 December of the relevant year Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (5) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 Union fishing fleet register number (CFR) Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros shall be inserted on the left hand side (3) External marking 14 L Under Regulation (EEC) No 1381/87 (6) (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (6) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition referred to in point 6.1.(a) or (b) of Annex IIB that apply (7) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIB for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (9) Transfers of days 4 L For days transferred indicate '  number of days transferred' and for days received indicate '+ number of days transferred' (1) Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (OJ L 223, 15.8.2006, p. 1). (2) Council Regulation (EC) No 744/2008 of 24 July 2008 instituting a temporary specific action aiming to promote the restructuring of the European Community fishing fleets affected by the economic crisis (OJ L 202, 31.7.2008, p. 1). (3) Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (OJ L 60, 5.3.2008, p. 1). (4) Information relevant for transmission of data by fixed-length formatting. (5) Information relevant for transmission of data by fixed-length formatting. (6) Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (OJ L 132, 21.5.1987, p. 9). ANNEX IIC FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF WESTERN CHANNEL SOLE STOCKS IN ICES DIVISION VIIe CHAPTER I General provisions 1. Scope 1.1. This Annex shall apply to Union vessels of 10 metres length overall or more carrying on board or deploying beam trawls of mesh size equal to or greater than 80 mm and static nets including gill-nets, trammel-nets and tangle-nets with mesh size equal to or less than 220 mm in accordance with Regulation (EC) No 509/2007, and present in ICES division VIIe. For the purposes of this Annex, a reference to the 2014 management period means the period from 1 February 2014 to 31 January 2015. 1.2. Vessels fishing with static nets with mesh size equal to or larger than 120 mm and with track records of less than 300 kg live weight of sole per year during the three previous years, according to their fishing records, shall be exempt from the application of this Annex subject to the following conditions: (a) such vessels catch less than 300 kg live weight of sole during the 2014 management period; (b) such vessels do not tranship any fish at sea to another vessel; (c) by 31 July 2014 and 31 January 2015 each Member State concerned make a report to the Commission on these vessels' catch records for sole in the three previous years as well as on catches of sole in 2014. Where any of these conditions is not met, the vessels concerned shall, with immediate effect, cease to be exempt from the application of this Annex. 2. Definitions For the purposes of this Annex the following definitions shall apply: (a) 'gear grouping' means the grouping consisting of the following two gear categories: (i) beam trawls of mesh size equal to or greater than 80 mm and (ii) static nets, including gill-nets, trammel nets and tangle-nets, with mesh size equal to or less than 220 mm; (b) 'regulated gear' means any of the two gear categories belonging to the gear grouping; (c) 'area' means ICES division VIIe; (d) '2014 management period' means the period from 1 February 2014 to 31 January 2015. 3. Limitation in activity Without prejudice to Article 29 of Regulation (EC) No 1224/2009, each Member State shall ensure that, when carrying on board any regulated gear, Union vessels flying its flag and registered in the Union shall be present within the area for no more than the number of days set out in Chapter III of this Annex. CHAPTER II Authorisations 4. Authorised vessels 4.1 A Member State shall not authorise fishing with a regulated gear in the area by any of vessels flying its flag which have no record of such fishing activity in the years 2002 to 2013 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 4.2 However, a vessel with a track record of using a regulated gear may be authorised to use a different fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the regulated gear. 4.3 A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with a regulated gear, unless the vessel is allocated a quota after a transfer as permitted in accordance with Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea in accordance with point 10 or 11 of this Annex. CHAPTER III Number of days present within the area allocated to union vessels 5. Maximum number of days During the 2014 management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. Table I Maximum number of days a vessel may be present within the area by category of regulated gear per year Regulated gear Maximum number of days Beam trawls of mesh size  ¥ 80 mm BE 164 FR 175 UK 207 Static nets with mesh size  ¤ 220 mm BE 164 FR 178 UK 164 6. Kilowatt day system 6.1. During the 2014 management period, a Member State may manage its fishing effort allocations in accordance with a kilowatt days system. Through that system it may authorise any vessel concerned by any regulated gear as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear is respected. 6.2. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if point 6.1. were not applied. 6.3. A Member State wishing to benefit from the system referred to in point 6.1. shall submit a request to the Commission, with reports in electronic format containing, for the regulated gear as laid down in Table I, the details of the calculation based on: (a) list of vessels authorised to fish by indicating their Union fishing fleet register number (CFR) and their engine power; (b) the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 6.1. 6.4. On the basis of that request, the Commission shall assess whether the conditions referred to in point 6 are complied with and, where applicable, may authorise that Member State to benefit from the system referred to in point 6.1. 7. Allocation of additional days for permanent cessation of fishing activities 7.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 either in accordance with Article 23 of Regulation (EC) No 1198/2006 or Regulation (EC) No 744/2008. Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. 7.2. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using a given gear grouping shall be divided by the effort expended by all vessels using that gear grouping during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from that calculation shall be rounded to the nearest whole day. 7.3. Points 7.1.and 7.2. shall not apply where a vessel has been replaced in accordance with point 4.2., or when the withdrawal has already been used in previous years to obtain additional days at sea. 7.4. A Member State wishing to benefit from the allocations referred to in point 7.1. shall submit a request to the Commission, by 15 June 2014, with reports in electronic format containing for the gear grouping as laid down in Table I, the details of the calculation based on: (a) lists of withdrawn vessels with their Union fishing fleet register number (CFR) and their engine power; (b) the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears. 7.5. On the basis of such a request by a Member State the Commission may, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5 for that Member State. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 7.6. During the 2014 management period, a Member State may re-allocate those additional days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. 7.7. Any additional number of days resulting from a permanent cessation of fishing activities allocated by the Commission for the 2013 management period shall be included in the maximum number of days per Member State shown in Table I and shall be allocated to the gear groupings in Table I. These additional days shall be subject to the adjustment in days at sea ceilings resulting from this Regulation for the 2014 management period. 7.8. By way of derogation from points 7.1 to 7.5, the Commission may exceptionally grant a Member State an allocation of additional days during the 2014 management period on the basis of permanent cessations of fishing activities that have taken place from 1 February 2004 to 31 January 2013, provided that they have not been already included in any request for additional days during that period. 8. Allocation of additional days for enhanced scientific observer coverage 8.1. Three additional days on which a vessel may be present within the area when carrying on board any regulated gear may be allocated between 1 February 2014 and 31 January 2015 to a Member State by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 199/2008 and its implementing rules for national programmes. 8.2. Scientific observers shall be independent from the owner, the master of the fishing vessel and any crew member. 8.3. A Member State wishing to benefit from the allocations referred to in point 8.1. shall submit a description of its enhanced scientific observer coverage programme to the Commission for approval. 8.4. On the basis of that description, and after consultation with STECF, the Commission may, by means of implementing acts, allocate the Member State concerned a number of days additional to that referred to in point 5 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of scientific observers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 8.5. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State concerned wishes to continue its application without changes, it shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. CHAPTER IV Management 9. General obligation Member States shall manage the maximum allowable effort in accordance with Articles 26 to 35 of Regulation (EC) No 1224/2009. 10. Management periods 10.1. A Member State may divide the days present within the area set out in Table I into management periods of durations of one or more calendar months. 10.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. 10.3. Where a Member State authorises vessels flying its flag to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 9. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area before the end of a 24-hours period. CHAPTER V Exchanges of fishing effort allocations 11. Transfer of days between fishing vessels flying the flag of a Member State 11.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area, provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Union fishing fleet register. 11.2. The total number of days present within the area transferred in accordance with point 11.1., multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 11.3. The transfer of days as described in point 11.1. shall be permitted between vessels operating with any regulated gear and during the same management period. 11.4. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of information referred to in this point may be established by the Commission, by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 12. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.2., 4.4., 5, 6 and 10 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission before the transfer takes place, the details of the transfer, including the number of days to be transferred, the fishing effort and, where applicable, the fishing quotas relating thereto. CHAPTER VI Reporting obligations 13. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area specified in point 2 of this Annex. 14. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kilowatt days. 15. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with data specified in point 14 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send to the Commission detailed information on effort allocated and consumed covering all or parts of the 2013 and 2014 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by year Member State Gear Year Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by year Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (3) Year 4 Either 2006 or 2007 or 2008 or 2009 or 2010 or 2011 or 2012 or 2013 or 2014 (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 January until 31 December of the relevant year Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (2) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 Union fishing fleet register number (CFR) Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros shall be inserted on the left hand side (3) External marking 14 L Under Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (6) Special condition applying to notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIC for the choice of gears and length of management period notified (7) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (8) Transfers of days 4 L For days transferred indicate '  number of days transferred' and for days received indicate '+ number of days transferred' (1) Information relevant for transmission of data by fixed-length formatting. (2) Information relevant for transmission of data by fixed-length formatting. ANNEX IID Management areas for sandeel in ICES divisions IIa, IIIa and ICES subarea IV For the purposes of the management of the fishing opportunities of sandeel in ICES divisions IIa, IIIa and ICES subarea IV fixed in Annex IA, the management areas within which specific catch limits apply are defined as shown below and in the Appendix to this Annex: Sandeel management area ICES statistical rectangles 1 31-34 E9-F2; 35 E9- F3; 36 E9-F4; 37 E9-F5; 38-40 F0-F5; 41 F5-F6 2 31-34 F3-F4; 35 F4-F6; 36 F5-F8; 37-40 F6-F8; 41 F7-F8 3 41 F1-F4; 42-43 F1-F9; 44 F1-G0; 45-46 F1-G1; 47 G0 4 38-40 E7-E9; 41-46 E6-F0 5 47-51 E6 + F0-F5; 52 E6-F5 6 41-43 G0-G3; 44 G1 7 47-51 E7-E9 Appendix 1 to Annex IID SANDEEL MANAGEMENT AREAS ANNEX III Maximum number of fishing authorisations for union vessels fishing in third-country waters Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N To be established To be established To be established Demersal species, north of 62 ° 00 ² N To be established To be established To be established Mackerel Not relevant Not relevant To be established (1) Industrial species, south of 62 ° 00 ² N To be established To be established To be established (1) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice. ANNEX IV ICCAT CONVENTION AREA (1) 1. Maximum number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic Spain 60 France 8 Union 68 2. Maximum number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 119 France 87 Italy 30 Cyprus 7 Malta 28 Union 316 3. Maximum number of Union vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Croatia 9 Italy 12 Union 21 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean Table A Number of fishing vessels (2) Cyprus Greece (3) Croatia Italy France Spain Malta (4) Purse Seiners 1 1 9 12 17 6 1 Longliners 4 (5) 0 0 30 8 31 22 Baitboat 0 0 0 0 8 60 0 Handline 0 0 12 0 29 2 0 Trawler 0 0 0 0 57 0 0 Other artisanal (6) 0 16 0 0 87 32 0 Table B Total capacity in gross tonnage Cyprus Croatia Greece Italy France Spain Malta Purse Seiners To be established To be established To be established To be established To be established To be established To be established Longliners To be established To be established To be established To be established To be established To be established To be established Baitboats To be established To be established To be established To be established To be established To be established To be established Handlines To be established To be established To be established To be established To be established To be established To be established Trawlers To be established To be established To be established To be established To be established To be established To be established Other artisanal To be established To be established To be established To be established To be established To be established To be established 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Number of traps Spain 5 Italy 6 Portugal 1 (7) 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 14 11 852 Italy 15 13 000 Greece 2 2 100 Cyprus 3 3 000 Croatia 7 7 880 Malta 8 12 300 Table B Maximum input of wild caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 764 Greece 785 Cyprus 2 195 Croatia 2 947 Malta 8 768 (1) The numbers shown in sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (2) The numbers in this Table A of section 4 may be further increased, provided that the international obligations of the Union are complied with. (3) One medium size purse seiner may be replaced by no more than 10 longline vessels. (4) One medium size purse seiner may be replaced by no more than 10 longline vessels. (5) Polyvalent vessels, using multi-gear equipment. (6) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (7) This number may be further increased, provided that the international obligations of the Union are complied with. ANNEX V CCAMLR CONVENTION AREA PART A PROHIBITION OF DIRECTED FISHING IN CCAMLR CONVENTION AREA Target species Zone Period of prohibition Sharks (all species) Convention Area From 1 January to 31 December 2014 Notothenia rossii FAO 48.1. Antarctic, in the Peninsula Area FAO 48.2. Antarctic, around the South Orkneys FAO 48.3. Antarctic, around South Georgia From 1 January to 31 December 2014 Finfish FAO 48.1. Antarctic (1) FAO 48.2. Antarctic (1) From 1 January to 31 December 2014 Gobionotothen gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri Electrona carlsbergi (1) FAO 48.3. From 1 January to 31 December 2014 Dissostichus spp. FAO 48.5. Antarctic From 1 December 2013 to 30 November 2014 Dissostichus spp. FAO 88.3. Antarctic (1) FAO 58.5.1. Antarctic (1) (2) FAO 58.5.2. Antarctic east of 79 ° 20 ² E and outside the EEZ to the west of 79 ° 20 ² E (1) FAO 58.4.4. Antarctic (1) (2) FAO 58.6. Antarctic (1) FAO 58.7. Antarctic (1) From 1 January to 31 December 2014 Lepidonotothen squamifrons FAO 58.4.4 (1) (2) From 1 January to 31 December 2014 All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2. Antarctic From 1 December 2013 to 30 November 2014 Dissostichus mawsoni FAO 48.4. Antarctic (1) within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W From 1 January to 31 December 2014 PART B TACs AND BY-CATCH LIMITS FOR EXPLORATORY FISHERIES IN THE CCAMLR CONVENTION AREA IN 2013/14 Subarea/Division Region Season SSRU Dissostichus spp. catch limit (in tonnes) By-catch catch limit (in tonnes) (3) Skates and rays Macrourus spp. Other species 58.4.1. Whole Division 1 December 2013 to 30 November 2014 SSRUs A, B and F: 0 SSRU C: 257 (4) SSRU D: 42 (4) SSRU E: 315 SSRU G: 68 (4) SSRU H: 42 (4) Total 724 All Division: 50 All Division: 116 All Division: 20 58.4.2. Whole Division 1 December 2013 to 30 November 2014 SSRUs A, B, C and D: 0 SSRU E: 35 Total 35 All Division: 50 All Division: 20 All Division: 20 58.4.3a. Whole Division 1 May to 31 August 2014 Total 32 All Division: 50 All Division: 20 All Division: 20 88.1. Whole Subarea 1 December 2013 to 31 August 2014 SSRUs A, D, E, F and M: 0 SSRUs B, C and G: 397 SSRUs H, I and K: 2 247 SSRUs J and L: 357 Total 3 044 152 SSRUs A, D, E, F and M: 0 SSRUs B, C and G: 50 SSRUs H, I and K: 112 SSRUs J and L: 50 430 SSRUs A, D, E, F and M: 0 SSRUs B, C and G: 40 SSRUs H, I and K: 320 SSRUs J and L: 70 160 SSRUs A, D, E, F and M: 0 SSRUs B, C and G: 60 SSRUs H, I and K: 60 SSRUs J and L: 40 88.2. South of 65 ° S 1 December 2013 to 31 August 2014 SSRUs A, B and I: 0 SSRUs C, D, E, F and G: 124 SSRU H: 266 Total 390 50 SSRUs A, B and I: 0 SSRUs C, D, E, F and G: 50 SSRU H: 50 62 SSRUs A, B and I: 0 SSRUs C, D, E, F and G: 20 SSRU H: 42 20 SSRUs A, B and I: 0 SSRUs C, D, E, F and G: 100 SSRU H: 20 Appendix to Annex V, Part B LIST OF SMALL-SCALE RESEARCH UNITS (SSRUs) Region SSRU Boundary line 48.6 A From 50 ° S 20 ° W, due east to 1 °30 ² E, due south to 60 ° S, due west to 20 ° W, due north to 50 ° S. B From 60 ° S 20 ° W, due east to 10 ° W, due south to coast, westward along coast to 20 ° W, due north to 60 ° S. C From 60 ° S 10 ° W, due east to 0 ° longitude, due south to coast, westward along coast to 10 ° W, due north to 60 ° S. D From 60 ° S 0 ° longitude, due east to 10 ° E, due south to coast, westward along coast to 0 ° longitude, due north to 60 ° S. E From 60 ° S 10 ° E, due east to 20 ° E, due south to coast, westward along coast to 10 ° E, due north to 60 ° S. F From 60 ° S 20 ° E, due east to 30 ° E, due south to coast, westward along coast to 20 ° E, due north to 60 ° S. G From 50 ° S 1 ° 30 ² E, due east to 30 ° E, due south to 60 ° S, due west to 1 ° 30 ² E, due north to 50 ° S. 58.4.1 A From 55 ° S 86 ° E, due east to 150 ° E, due south to 60 ° S, due west to 86 ° E, due north to 55 ° S. B From 60 ° S 86 ° E, due east to 90 ° E, due south to coast, westward along coast to 80 ° E, due north to 64 ° S, due east to 86 ° E, due north to 60 ° S. C From 60 ° S 90 ° E, due east to 100 ° E, due south to coast, westward along coast to 90 ° E, due north to 60 ° S. D From 60 ° S 100 ° E, due east to 110 ° E, due south to coast, westward along coast to 100 ° E, due north to 60 ° S. E From 60 ° S 110 ° E, due east to 120 ° E, due south to coast, westward along coast to 110 ° E, due north to 60 ° S. F From 60 ° S 120 ° E, due east to 130 ° E, due south to coast, westward along coast to 120 ° E, due north to 60 ° S. G From 60 ° S 130 ° E, due east to 140 ° E, due south to coast, westward along coast to 130 ° E, due north to 60 ° S. H From 60 ° S 140 ° E, due east to 150 ° E, due south to coast, westward along coast to 140 ° E, due north to 60 ° S. 58.4.2 A From 62 ° S 30 ° E, due east to 40 ° E, due south to coast, westward along coast to 30 ° E, due north to 62 ° S. B From 62 ° S 40 ° E, due east to 50 ° E, due south to coast, westward along coast to 40 ° E, due north to 62 ° S. C From 62 ° S 50 ° E, due east to 60 ° E, due south to coast, westward along coast to 50 ° E, due north to 62 ° S. D From 62 ° S 60 ° E, due east to 70 ° E, due south to coast, westward along coast to 60 ° E, due north to 62 ° S. E From 62 ° S 70 ° E, due east to 73 ° 10 ² E, due south to 64 ° S, due east to 80 ° E, due south to coast, westward along coast to 70 ° E, due north to 62 ° S. 58.4.3a A Whole division, from 56 ° S 60 ° E, due east to 73 °10 ² E, due south to 62 ° S, due west to 60 ° E, due north to 56 ° S. 58.4.3b A From 56 ° S 73 ° 10 ² E, due east to 79 ° E, south to 59 ° S, due west to 73 °10 ² E, due north to 56 ° S. B From 60 ° S 73 ° 10 ² E, due east to 86 ° E, south to 64 ° S, due west to 73 °10 ² E, due north to 60 ° S. C From 59 ° S 73 ° 10 ² E, due east to 79 ° E, south to 60 ° S, due west to 73 °10 ² E, due north to 59 ° S. D From 59 ° S 79 ° E, due east to 86 ° E, south to 60 ° S, due west to 79 ° E, due north to 59 ° S. E From 56 ° S 79 ° E, due east to 80 ° E, due north to 55 ° S, due east to 86 ° E, south to 59 ° S, due west to 79 ° E, due north to 56 °S. 58.4.4 A From 51 ° S 40 ° E, due east to 42 ° E, due south to 54 ° S, due west to 40 ° E, due north to 51 ° S. B From 51 ° S 42 ° E, due east to 46 ° E, due south to 54 ° S, due west to 42 ° E, due north to 51 ° S. C From 51 ° S 46 ° E, due east to 50 ° E, due south to 54 ° S, due west to 46 ° E, due north to 51 ° S. D Whole division excluding SSRUs A, B, C, and with outer boundary from 50 ° S 30 ° E, due east to 60 ° E, due south to 62 ° S, due west to 30 ° E, due north to 50 ° S. 58.6 A From 45 ° S 40 ° E, due east to 44 ° E, due south to 48 ° S, due west to 40 ° E, due north to 45 ° S. B From 45 ° S 44 ° E, due east to 48 ° E, due south to 48 ° S, due west to 44 ° E, due north to 45 ° S. C From 45 ° S 48 ° E, due east to 51 ° E, due south to 48 ° S, due west to 48 ° E, due north to 45 ° S. D From 45 ° S 51 ° E, due east to 54 ° E, due south to 48 ° S, due west to 51 ° E, due north to 45 ° S. 58.7 A From 45 ° S 37 ° E, due east to 40 ° E, due south to 48 ° S, due west to 37 ° E, due north to 45 ° S. 88.1 A From 60 ° S 150 ° E, due east to 170 ° E, due south to 65 ° S, due west to 150 ° E, due north to 60 ° S. B From 60 ° S 170 ° E, due east to 179 ° E, due south to 66 °40 ² S, due west to 170 ° E, due north to 60 ° S. C From 60 ° S 179 ° E, due east to 170 ° W, due south to 70 ° S, due west to 178 ° W, due north to 66 °40 ² S, due west to 179 ° E, due north to 60 ° S. D From 65 ° S 150 ° E, due east to 160 ° E, due south to coast, westward along coast to 150 ° E, due north to 65 ° S. E From 65 ° S 160 ° E, due east to 170 ° E, due south to 68 ° 30 ² S, due west to 160 ° E, due north to 65 ° S. F From 68 ° 30 ² S 160 ° E, due east to 170 ° E, due south to coast, westward along coast to 160 ° E, due north to 68 ° 30 ² S. G From 66 ° 40 ² S 170 ° E, due east to 178 ° W, due south to 70 ° S, due west to 178 ° 50 ² E, due south to 70 ° 50 ² S, due west to 170 ° E, due north to 66 °40 ² S. H From 70 ° 50 ² S 170 ° E, due east to 178 ° 50 ² E, due south to 73 ° S, due west to coast, northward along coast to 170 ° E, due north to 70 ° 50 ² S. I From 70 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 73 ° S, due west to 178 ° 50 ² E, due north to 70 ° S. J From 73 ° S at coast near 170 ° E, due east to 178 ° 50 ² E, due south to 80 ° S, due west to 170 ° E, northward along coast to 73 ° S. K From 73 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 76 ° S, due west to 178 ° 50 ² E, due north to 73 ° S. L From 76 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 80 ° S, due west to 178 ° 50 ² E, due north to 76 ° S. M From 73 ° S at coast near 169 ° 30 ² E, due east to 170 ° E, due south to 80 ° S, due west to coast, northward along coast to 73 ° S. 88.2 A From 60 ° S 170 ° W, due east to 160 ° W, due south to coast, westward along coast to 170 ° W, due north to 60 ° S. B From 60 ° S 160 ° W, due east to 150 ° W, due south to coast, westward along coast to 160 ° W, due north to 60 ° S. C From 70 ° 50 ² S 150 ° W, due east to 140 ° W, due south to coast, westward along coast to 150 ° W, due north to 70 ° 50 ² S. D From 70 ° 50 ² S 140 ° W, due east to 130 ° W, due south to coast, westward along coast to 140 ° W, due north to 70 ° 50 ² S. E From 70 ° 50 ² S 130 ° W, due east to 120 ° W, due south to coast, westward along coast to 130 ° W, due north to 70 ° 50 ² S. F From 70 ° 50 ² S 120 ° W, due east to 110 ° W, due south to coast, westward along coast to 120 ° W, due north to 70 ° 50 ² S. G From 70 °50 ² S 110 ° W, due east to 105 ° W, due south to coast, westward along coast to 110 ° W, due north to 70 ° 50 ² S. H From 65 ° S 150 ° W, due east to 105 ° W, due south to 70 ° 50 ² S, due west to 150 ° W, due north to 65 ° S. I From 60 ° S 150 ° W, due east to 105 ° W, due south to 65 ° S, due west to 150 °W, due north to 60 ° S. 88.3 A From 60 ° S 105 ° W, due east to 95 ° W, due south to coast, westward along coast to 105 ° W, due north to 60 ° S. B From 60 ° S 95 ° W, due east to 85 ° W, due south to coast, westward along coast to 95 ° W, due north to 60 ° S. C From 60 ° S 85 ° W, due east to 75 ° W, due south to coast, westward along coast to 85 ° W, due north to 60 ° S. D From 60 ° S 75 ° W, due east to 70 ° W, due south to coast, westward along coast to 75 ° W, due north to 60 ° S. PART C ANNEX 21-03/A NOTIFICATION OF INTENT TO PARTICIPATE IN A FISHERY FOR EUPHAUSIA SUPERBA General information Member: _ Fishing season: _ Name of vessel: _ Expected level of catch (tonne): _ Intended fishing subareas and divisions This conservation measure applies to notifications of intentions to fish for krill in Subareas 48.1, 48.2, 48.3 and 48.4 and Divisions 58.4.1 and 58.4.2. Intentions to fish for krill in other subareas and divisions must be notified under Conservation Measure 21-02. Subarea/Division Tick the appropriate boxes 48.1 Ã¯   48.2 Ã¯   48.3 Ã¯   48.4 Ã¯   58.4.1 Ã¯   58.4.2 Ã¯   Fishing technique: Tick the appropriate boxes Ã¯   Conventional trawl Ã¯   Continuous fishing system Ã¯   Pumping to clear codend Ã¯   Other method: Please specify Product types and methods for direct estimation of green weight of krill caught Product type Method for direct estimation of green weight of krill caught, where relevant (refer to Annex 21-03/B) (5) Whole frozen Boiled Meal Oil Other product, please specify Net configuration Net measurements Net 1 Net 2 Other net(s) Net opening (mouth) Maximum vertical opening (m) Maximum horizontal opening (m) Net circumference at mouth (6) (m) Mouth area (m2) Panel average mesh size (8) (mm) Outer (7) Inner (7) Outer (7) Inner (7) Outer (7) Inner (7) 1st panel 2nd panel 3rd panel ¦ Final panel (Codend) Net diagram(s): _ For each net used, or any change in net configuration, refer to the relevant net diagram in the CCAMLR fishing gear library if available (www.ccamlr.org/node/74407), or submit a detailed diagram and description to the forthcoming meeting of WG-EMM. Net diagrams must include: 1. Length and width of each trawl panel (in sufficient detail to allow calculation of the angle of each panel with respect to water flow.) 2. Mesh size (inside measurement of stretched mesh based on the procedure in Conservation Measure 22-01), shape (e.g. diamond shape) and material (e.g. polypropylene). 3. Mesh construction (e.g. knotted, fused). 4. Details of streamers used inside the trawl (design, location on panels, indicate nil if streamers are not in use); streamers prevent krill fouling the mesh or escaping. Marine mammal exclusion device Device diagram(s): _ For each type of device used, or any change in device configuration, refer to the relevant diagram in the CCAMLR fishing gear library if available (www.ccamlr.org/node/74407), or submit a detailed diagram and description to the forthcoming meeting of WG-EMM. Collection of acoustic data Provide information on the echosounders and sonars used by the vessel. Type (e.g. echosounder, sonar) Manufacturer Model Transducer frequencies (kHz) Collection of acoustic data (detailed description): _ Outline steps which will be taken to collect acoustic data to provide information on the distribution and abundance of Euphausia superba and other pelagic species such as myctophiids and salps (SC-CAMLR-XXX, paragraph 2.10). ANNEX 21-03/B GUIDELINES FOR ESTIMATING THE GREEN WEIGHT OF KRILL CAUGHT Method Equation (kg) Parameter Description Type Estimation method Unit Holding tank volume W*L*H*Ã *1 000 W= tank width Constant Measure at the start of fishing m L= tank length Constant Measure at the start of fishing m Ã = density of the sample Variable Volume-to-mass conversion kg/ litre H= depth of krill in tank Haul-specific Direct observation m Flow meter V*Fkrill* Ã  V= volume of krill and water combined Haul (9)-specific Direct observation litre Fkrill= fraction of krill in the sample Haul (9)-specific Flow meter volume correction  Ã = density of krill in the sample Variable Volume-to-mass conversion kg/ litre Flow scale M*(1 F) M= mass of krill and water combined Haul (10)-specific Direct observation kg F= fraction of water in the sample Variable Flow scale mass correction  Mtray= mass of empty tray Constant Direct observation prior to fishing kg Plate tray (M Mtray)*N M= mean mass of krill and tray combined Variable Direct observation, prior to freezing with water drained kg N= number of trays Haul-specific Direct observation  Meal conversion Mmeal*MCF Mmeal= mass of meal produced Haul-specific Direct observation kg MCF= meal conversion factor Variable Meal to whole krill conversion  Codend volume W*H*L*Ã *Ã/4*1 000 W= codend width Constant Measure at the start of fishing m H= codend height Constant Measure at the start of fishing m Ã = density of the sample Variable Volume-to-mass conversion kg/ litre L= codend length Haul-specific Direct observation m Other Please specify Observation steps and frequency Holding tank volume At the start of fishing Measure the width and length of the holding tank (if the tank is not rectangular in shape, then additional measurements may be required; precision ± 0,05 m) Every month (11) Estimate the volume-to-mass conversion derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the holding tank Every haul Measure the depth of krill in the tank (if krill are held in the tank between hauls, then measure the difference in depth; precision ± 0,1 m) Estimate the green weight of krill caught (using equation) Flow meter Prior to fishing Ensure that the flow meter is measuring whole krill (i.e. prior to processing) Every month (11) Estimate the volume-to-mass conversion (Ã ) derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the flow meter Every haul (12) Obtain a sample from the flow meter and: measure the volume (e.g. 10 litres) of krill and water combined estimate the flow meter volume correction derived from the drained volume of krill Estimate the green weight of krill caught (using equation) Flow scale Prior to fishing Ensure that the flow scale is measuring whole krill (i.e. prior to processing) Every haul (12) Obtain a sample from the flow scale and: measure the mass of krill and water combined estimate the flow scale mass correction derived from the drained mass of krill Estimate the green weight of krill caught (using equation) Plate tray Prior to fishing Measure the mass of the tray (if trays vary in design, then measure the mass of each type; precision ± 0,1 kg) Every haul Measure the mass of krill and tray combined (precision ± 0,1 kg) Count the number of trays used (if trays vary in design, then count the number of trays of each type) Estimate the green weight of krill caught (using equation) Meal conversion Every month (11) Estimate the meal to whole krill conversion by processing 1 000 to 5 000 kg (drained mass) of whole krill Every haul Measure the mass of meal produced Estimate the green weight of krill caught (using equation) Codend volume At the start of fishing Measure the width and height of the codend (precision ± 0,1 m) Every month (11) Estimate the volume-to-mass conversion derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the codend Every haul Measure the length of codend containing krill (precision ± 0,1 m) Estimate the green weight of krill caught (using equation) (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). (3) Rules for catch limits for by-catch species per SSRU, applicable within total by-catch limits per Subarea:  skates and rays: 5 % of the catch limit for Dissostichus spp. or 50 tonnes, whichever is greater;  Macrourus spp.: 16 % of the catch limit for Dissostichus spp. or 20 tonnes, whichever is greater, except in Statistical Division 58.4.3a and Statistical Subarea 88.1;  other species combined: 20 tonnes per SSRU. (4) Includes a catch limit of 42 tonnes to permit Spain to undertake a depletion experiment in 2013/2014. (5) If the method is not listed in Annex 21-03/B, then please describe in detail. (6) Expected in operational conditions. (7) Size of outer mesh, and inner mesh where a liner is used. (8) Inside measurement of stretched mesh based on the procedure in Conservation Measure 22-01. (9) Individual haul when using a conventional trawl, or integrated over a six-hour period when using the continuous fishing system. (10) Individual haul when using a conventional trawl, or a two-hour period when using the continuous fishing system. (11) Measured at least monthly (more frequently if feasible); a new monthly period will commence when the vessel moves to a new subarea or division. (12) Individual haul when using a conventional trawl, or integrated over a six-hour period when using the continuous fishing system. ANNEX VI IOTC CONVENTION AREA 1. Maximum number of Union vessels authorised to fish for tropical tunas in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 22 61 364 France 22 33 604 Portugal 5 1 627 Union 49 96 595 2. Maximum number of Union vessels authorised to fish for swordfish and albacore in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 27 11 590 France 41 5 382 Portugal 15 6 925 United Kingdom 4 1 400 Union 87 25 297 3. The vessels referred to in point 1 shall also be authorised to fish for swordfish and albacore in the IOTC Convention Area. 4. The vessels referred to in point 2 shall also be authorised to fish for tropical tunas in the IOTC Convention Area. ANNEX VII WCPFC CONVENTION AREA Maximum number of Union vessels authorised to fish for swordfish in areas south of 20 ° S of the WCPFC Convention Area Spain 14 Union 14 ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN UNION WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N To be established To be established Venezuela (1) Snappers (French Guiana waters) 45 45 (1) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission.